CONTRIBUTION AND PURCHASE AGREEMENT

HERITAGE PARK SURGICAL HOSPITAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

R E C I T A L S

  1   

1.

CONTRIBUTION OF ASSETS AND PURCHASE OF TRANSFERRED UNITS.

  2   

2.

REPRESENTATIONS AND WARRANTIES OF HPSH AND SELLERS.

  9   

2A.

REPRESENTATIONS AND WARRANTIES OF SELLERS.

  17   

3.

REPRESENTATION AND WARRANTIES OF BUYER.

  17   

4.

PRE-CLOSING COVENANTS.

  18   

5.

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER.

  21   

6.

CONDITIONS PRECEDENT TO OBLIGATIONS OF HPSH AND SELLERS.

  24   

7.

POST-CLOSING COVENANTS.

  26   

8.

TERMINATION.

  36   

9.

ASSIGNMENT.

  36   

10.

ENTIRE AGREEMENT.

  36   

11.

NOTICES.

  37   

12.

GOVERNING LAW; INTERPRETATION; SECTION HEADINGS.

  38   

13.

GENERAL.

  38   

15.

FURTHER ASSURANCES.

  39   

16.

COUNTERPARTS.

  39   

17.

ATTORNEYS’ FEES

  39   

18.

WAIVER OF JURY TRIAL.

  39   

19.

INTERPRETATION OF AGREEMENT.

  39   

20.

COMPLIANCE

  39   

21.

DISCLAIMER OF RELIANCE

  40   

 

EXHIBITS

 

Exhibit 1

New Company Agreement

Exhibit 2(a)

Assignment and Assumption of Membership Units from HPSH to Sellers

Exhibit 2(b)

Assignment and Assumption of Membership Units from Sellers to Buyer

Exhibit 2(c)

Assignment and Assumption of Membership Units from Entity Sellers to Owners

Exhibit 3

Bill of Sale and Assumption of Liabilities

Exhibit 4

Lease

Exhibit 5

Transition Services Agreement

Exhibit 6

Letter to CMS

 

SCHEDULES

 

Schedule 1.1

List of Furniture, Fixtures and Equipment

Schedule 1.1(g)

Excluded Contracts and Other Assets

Schedule 1.3(a)

Allocation of Purchase Price

Schedule 1.3(b)(3)

Current Working Capital Statement

Schedule 1.3(b)(ii)(2)

Seller Expenses

Schedule 1.3(b)(ii)(3)

Post-Closing Expenses Fund



--------------------------------------------------------------------------------

Schedule 1.4

Assumed Debt

Schedule 2.1

List of Members

Schedule 2.4

Exceptions to Hospital Assets

Schedule 2.5

Financial Statements

Schedule 2.6

Material Contracts

Schedule 2.9

Employee Compensation

Schedule 2.10    

Litigation and Proceedings

Schedule 2.11

Governmental Notices and Consents

Schedule 2.12

Changes in Business

Schedule 2.14

Real Estate Leases

Schedule 2.17

Pension and Retirement Plans

Schedule 5.6

Assumed Contracts

Schedule 7.3

Ownership Interests in Competitive Facilities



--------------------------------------------------------------------------------

CONTRIBUTION AND PURCHASE AGREEMENT

This Contribution and Purchase Agreement (“Agreement”) is entered into as of
June 1, 2015, by and among (i) Texas Health Venture Heritage Park, LLC, a Texas
limited liability company (“Buyer”), (ii) Heritage Park Surgical Hospital, LLC,
a Texas limited liability company (the “New Company”), (iii) Grayson County
Physicians Property, LLC (d/b/a Heritage Park Surgical Hospital), a Texas
limited liability company (“HPSH”), (iv) Foundation Surgical Hospital Holdings,
LLC, a Nevada limited liability company (“Foundation”), Foundation Surgical
Hospital Management, LLC, an Oklahoma limited liability company (“Foundation
Management”), and (v) certain of the other members of HPSH who are listed on and
execute the signature page of this Agreement (each a “Seller”, who together with
Foundation being hereinafter collectively referred to as the “Sellers”), with
reference to the following facts:

R E C I T A L S

A. HPSH presently owns and operates a surgical hospital and certain outpatient
facilities operated as “provider based” hospital outpatient departments that are
collectively known as Heritage Park Surgical Hospital (the “Hospital”), with a
primary facility located at 3601 N. Calais Street, Sherman Texas 75090 (the land
and improvements of which facility, together with the land and improvements of
all other facilities that are billed as outpatient departments thereof, are
collectively referred to herein as the “Real Property”).

B. Buyer is a wholly owned subsidiary of Texas Health Ventures Group L.L.C., a
Texas limited liability company (“THVG”) which is owned by USP North Texas,
Inc., a Texas corporation (“USP”), and Baylor University Medical Center, a Texas
non-profit corporation (“Baylor”).

C. Buyer, HPSH and Sellers have agreed to a reorganization of the ownership of
the Hospital as described herein. In connection therewith, Buyer has formed the
New Company, which will operate in accordance with a Company Agreement
substantially in the form prepared by Buyer and attached hereto as Exhibit 1
(the “New Company Agreement”).

D. HPSH will contribute to the New Company the Hospital Assets (as defined
herein) in consideration for 1,000 Membership Units, representing a 100%
ownership interest in the New Company.

E. Following HPSH’s contribution of the Hospital Assets to the New Company, HPSH
will distribute the 1,000 Membership Units in the New Company to the members of
HPSH on a pro rata basis as shown on Schedule 1.3(a).

F. Following the contribution and distributions referenced in Recitals D and E,
Buyer will purchase an aggregate 531 Membership Units, representing a 53.1%
ownership interest in the New Company, by purchasing 200 Membership Units from
Foundation and Membership Units held by the other Sellers as shown on Schedule
1.3(a) attached hereto. In addition, immediately following such sales, any
Seller that is an entity Seller (each, an “Entity Seller” and collectively the
“Entity Sellers”) shall distribute its remaining Membership Units to its owners
on a pro rata basis.



--------------------------------------------------------------------------------

G. Within 120 days after the Effective Date (as defined below), HPSH intends to
acquire substantially all of the assets of the licensed ambulatory surgery
center operated by Sherman Surgery Center PA located at 1111 Sara Swamy Drive in
Sherman, Texas (the “Sherman ASC”) pursuant to the terms set forth in that
certain letter of intent, dated June 2015, executed by HPSH and the owner of
Sherman ASC.

H. From and after the completion of the above transactions, Buyer will manage
the Hospital in accordance with a Management Agreement, substantially in the
form attached as Exhibit C to the New Company Agreement (the “New Management
Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties hereto, intending to be legally bound,
agree as follows:

A G R E E M E N T

 

  1. CONTRIBUTION OF ASSETS AND PURCHASE OF TRANSFERRED UNITS.

1.1 Contribution of Hospital Assets.

(a) Subject to the terms and conditions of this Agreement, at the Closing (as
defined below), HPSH shall contribute to the New Company all of the assets
(other than the Excluded Assets, as defined below), whether real, personal or
mixed, tangible or intangible, of HPSH associated with or used in the operation
of the Hospital, including without limitation all leasehold improvements,
furniture, trade fixtures, medical and non-medical equipment (including without
limitation computer hardware), surgical instruments, inventory and supplies
(including medicines and consumables), bank accounts, cash in an amount equal to
$500,000 (the “Transferred Cash”), accounts receivable (whether recorded or
unrecorded on HPSH’s books or assigned for collection), deposits, prepaid
expenses, contract rights, other current assets, warranties, bonds, guaranties,
goodwill, trade names (including without limitation the trade name “Heritage
Park Surgical Hospital”), licenses and permits (to the extent transferable),
computer software, books and records relating to the development and operation
of the Hospital (including without limitation accounts receivable records,
personnel files and patient records) and all other intangible assets relating to
the development and operations of the Hospital excluding the intangible and
intellectual property rights described in Schedule 1.1(g) (collectively, the
“Hospital Assets”). The furniture, fixtures and equipment included in the
Hospital Assets are described on Schedule 1.1 attached hereto. The Hospital
Assets shall not include the following assets (the “Excluded Assets”): (a) cash
held as of the Effective Date that is in excess of the Transferred Cash;
(b) HPSH’s corporate books and records that do not relate to the development,
operations or business of the Hospital; (c) HPSH’s rights under this Agreement;
(d) all rights under insurance policies and insurance payments covering insured
liabilities that are not Assumed Liabilities (as defined in Section 1.4(a)
below); (e) all real property owned by HPSH as of the Effective Date; (f) any
claims related to Excluded Assets or Excluded Liabilities; (g) the Contracts and
other assets set forth on Schedule 1.1(g); (h) assets not

 

2



--------------------------------------------------------------------------------

owned by HPSH or otherwise transferable; and (i) “meaningful use” payments
associated with the adoption of electronic health records under applicable law
and accrued or earned prior to the Closing Date but payable after the Closing.
For purposes of clarification, the parties shall pro rate any meaningful use
incentive payments received in connection HPSH’s pre-existing electronic medical
record system, with HPSH retaining the right to any such payments based on
expenditures prior to the Effective Date.

Any cash and/or cash equivalents held by HPSH as of the Effective Date (as
defined below) that are in excess of the Transferred Cash will be distributed to
the Sellers following the Closing in accordance with Section 7.4(b).

(b) In exchange for the contribution of the Hospital Assets pursuant to
Section 1.1(a), HPSH shall receive from the New Company 1,000 Membership Units
in the New Company, representing 100% of the membership interests in the New
Company.

(c) Concurrently with the completion of the transactions described in
subsections (a) and (b) above, HPSH shall distribute 1,000 Membership Units in
the New Company to the members of HPSH according to their respective pro rata
ownership interests in HPSH on the Closing Date (as defined below). Each such
transfer shall be effected pursuant to an Assignment and Assumption of
Membership Units substantially in the form attached hereto as Exhibit 2(A).

1.2 Sale and Transfer of Transferred Units. Subject to the terms and conditions
of this Agreement, after the contribution and distributions described in
Section 1.1 and at the Closing, each Seller shall sell and transfer to Buyer,
and Buyer shall purchase, Membership Units as shown on Schedule 1.3(a) attached
hereto (which shall total 531 Membership Units in the aggregate, representing a
53.1% ownership interest in the New Company). The Membership Units to be sold
and transferred to Buyer pursuant to this Section 1.2 are sometimes hereinafter
collectively referred to as the “Transferred Units.” Each such sale and transfer
shall be effected pursuant to an Assignment of Membership Units substantially in
the form attached hereto as Exhibit 2(B). Immediately following the sales of the
Transferred Units to Buyer, each Entity Seller shall distribute its remaining
Membership Units to its owners on a pro rata basis pursuant to an Assignment and
Assumption of Membership Units substantially in the form attached hereto as
Exhibit 2(C).

1.3 Purchase Price and Payment for Transferred Units.

(a) Purchase Price; Management Fee Termination Payment. Subject to the terms and
conditions of this Agreement, and in full consideration for the sale,
assignment, transfer and delivery of the Transferred Units to Buyer, at the
Closing, Buyer shall pay to each Seller the amounts described on Schedule 1.3(a)
attached hereto, which shall be based on a purchase price of $25,922,754 (the
“Purchase Price”) for a 53.1% interest in the New Company represented by the
Transferred Units plus associated management rights in the Hospital. In
addition, Buyers shall pay $750,000 to Foundation Management as consideration
for its agreement to terminate the June 1, 2013 Hospital Management Services
Agreement between Foundation Management and HPSH (the “Foundation Management
Agreement”). The amounts payable to Sellers (i) shall be reduced by (A) the
Withheld Funds, (B) a total of $65,093 to cover the Sellers’ share of the cost
of “retroactive” insurance under the master insurance

 

3



--------------------------------------------------------------------------------

policies of USP (or its affiliate) obtained on behalf of HPSH at Closing
pursuant to Section 6.12 and (C) the amounts paid by Buyer as provided in
Section 1.3(b)(ii), all of which will be withheld from Sellers as provided on
Schedule 1.3(a) based upon their current percentage ownership interests in HPSH
(the “Ownership Ratios”), and (ii) shall be subject to adjustment as provided
in Section 1.3(b) below. The Purchase Price (as reduced pursuant to this
Section 1.3(a)) shall be paid on the Closing Date by Buyer’s checks or, if a
Seller gives Buyer appropriate instructions at least two business days prior to
the Closing Date, by wire transfer of immediately available funds.

(b) Adjustments to Purchase Price.

(i) After Closing, the Purchase Price payable for the Transferred Units shall be
adjusted as follows:

(1) The Purchase Price shall be (A) increased by the percentage interest in the
New Company represented by the Transferred Units (53.1%) multiplied by an amount
equal to any reduction in the Assumed Debt (as defined below) from the
$8,591,126 balance as of December 31, 2014 (“Reference Date”) and the Effective
Date; (B) decreased by the percentage interest in the New Company represented by
the Transferred Units (53.1%) multiplied by an amount equal to any increase in
the Assumed Debt between the Reference Date and the Effective Date.

(2) The Purchase Price shall be increased (if a positive number) or decreased
(if a negative number) by the percentage interest in the New Company represented
by the Transferred Units (53.1%) multiplied by an amount equal to any change in
HPSH’s working capital (as defined below) as of the Effective Date from
$1,126,137 (“Target Working Capital”). HPSH’s “working capital” shall mean the
book value of HPSH’s current assets (other than cash) that are of the type
included in the Hospital Assets and are shown on the Estimated Closing Net
Working Capital Statement (defined below) less its current liabilities that are
of the type to be assumed by the New Company pursuant to Section 1.4(a) (other
than the current portion of any indebtedness to be assumed by New Company
pursuant to Section 1.4(a)(ii) below), calculated on an accrual basis of
accounting in accordance with generally accepted accounting principles applied
consistently with the calculation of the Target Working Capital.

(3) Not later than three business days prior to the Closing Date, HPSH shall
deliver to the Buyer a consolidated balance sheet with respect to HPSH as of the
close of business on the day prior to the Effective Date and a statement (the
“Estimated Closing Net Working Capital Statement”), made in good faith of
Sellers’ estimated calculation of the Closing Date net working capital
(including the components thereof) certified by a representative of the HPSH.
Such consolidated balance sheet and Estimated Closing Working Capital Statement
shall (i) be prepared in accordance with generally accepted accounting
principles (“GAAP”), (ii) in the case of the Estimated Closing Net Working
Capital Statement set forth therein, be calculated in accordance with the
“Current Working Capital Statement” as of December 31, 2014 as set forth on
Schedule 1.3(b)(3), and (iii) be based on the books and records of HPSH.

(4) To the extent reasonably requested by the Buyer, HPSH will make available to
the Buyer and its auditors and advisors all records and work papers used in

 

4



--------------------------------------------------------------------------------

preparing the Estimated Closing Net Working Capital Statement; provided, that
any such access or furnishing of such information shall be conducted during
normal HPSH hours under the reasonable supervision of Sellers’ agents and in
such a manner as not to interfere in any material respect with the normal
operations of the HPSH; and provided, further, that Buyer shall treat all such
information as confidential in accordance with this Agreement and hereby waives
any right to use such information for any purpose other than in connection with
the transactions contemplated by this Agreement.

(5) Within 90 days after the Closing Date (or such longer period as may be
mutually agreed by the parties and subject to delays caused by deficiencies in
the books and records of HPSH), Buyer shall prepare and submit to Sellers or to
Foundation and the designee of the other Sellers (“Representative”), who shall
represent the Sellers other than Foundation for purposes of this Section 1.3, an
unaudited balance sheet of HPSH as of the Effective Date in accordance with
generally accepted accounting principles consistently applied, together with any
other appropriate statements and otherwise prepared in the same manner as the
Estimated Closing Net Working Capital Statement (collectively, the “Closing
Working Capital Statement”), which shall include (i) the net working capital of
HPSH at the Effective Date, (ii) the calculation of the decrease or increase (as
applicable) in HPSH’s working capital from the Target Working Capital, (iii) the
calculation of the amount owed by Sellers to Buyer (if any) due to a working
capital shortfall in HPSH and (iv) the calculation of the amount owed by Buyer
to Sellers (if any) due to a working capital excess in HPSH. The Representative
and Foundation and their designated professional advisors may review at their
expense any financial records and other documents and records relevant to the
Working Capital Statement at the location or locations at which such records and
documents are normally kept. Such Closing Working Capital Statement shall be
deemed accepted by the Representative and Foundation unless the Representative
or Foundation provides Buyer with written notice of any objections (including a
description of such objections) within 30 days after Foundation and the
Representative’s receipt of the Closing Working Capital Statement. If such
written notice of any objection is given to Buyer, then the Representative and
Buyer shall use reasonable efforts to resolve such disagreement and, if they are
unable to resolve such disagreement within 30 days after such written notice of
objection is given, the dispute shall be submitted for final and binding
determination to KPMG LLP, which shall act as an arbitrator based solely upon
the present actions of the Parties and not as an independent review in making
such determination (which determination shall be made within 30 days after such
matter is submitted to KPMG LLP). The fees charged by KPMG LLP in connection
with such determination, which shall be billed separately and independently from
any other services provided by KPMG LLP, shall be borne equally by Buyer and
Sellers (out of the Withheld Funds). If the Closing Working Capital Statement
(as finally determined pursuant to this Section 1.3(b)(i)(5) and provided in
writing to both parties) indicates that the actual working capital on the
Effective Date is less than Target Working Capital, Sellers authorize Buyer to
retain an amount equal to 53.1% of such working capital shortfall from the
Withheld Funds in the same ratio (the “Purchase Price Ratio”) used in
determining the amount withheld from each Seller shown in Schedule 1.3(a). If
the amount of the Withheld Funds is less than the amount owing to Buyer pursuant
to the foregoing sentence, then Sellers shall promptly pay to Buyer the amount
owing. If the actual working capital on the Effective Date (as finally
determined pursuant to this Section 1.3(b)(i)(5)) exceeds the Target Capital
Working Capital, Buyer shall promptly pay 53.1% of such excess to Sellers
according to their respective Purchase Price Ratios.

 

5



--------------------------------------------------------------------------------

(6) Any item not specifically referred to the KPMG, LLP for evaluation shall be
deemed final and binding on Buyer and Seller. In resolving the issues set forth
in the written notice of objection, KPMG, LLP shall (i) be limited to the
unresolved issues set forth in the objection notice, (ii) base its determination
upon the terms and conditions of this Agreement (including the method of
calculating the net working capital of HPSH at the Effective Date) and
(iii) select with respect to each item in dispute an amount between or equal to
Buyer’s position as set forth in the Closing Net Working Capital Statement or
Seller’s position as set forth in the objection notice. The determination of the
Closing Net Working Capital Statement by the KPMG, LLP shall be binding on the
parties. Any amount adjusted as part of the working capital shall be determined
without duplication. This Section 1.3(b)(i)(5) shall be the sole provision of
this Agreement to resolve any issues among the parties related to the working
capital of HPSH as of the Effective Date.

(ii) On Closing Date, Buyer shall pay the following:

(1) To Foundation Surgery Affiliate of Grayson County LLC all amounts due from
HPSH as of the Closing Date on the Promissory Note dated October 1, 2011, in the
original principal amount of $775,616.

(2) All amounts, as set forth on Schedule 1.3(b)(2), payable by Sellers through
the Closing Date for: (a) legal, accounting, consulting, or other similar fees
and expenses related to the transactions contemplated by this Agreement;
(b) broker, investment banking, and other similar fees and expenses related to
the transactions contemplated by this Agreement; and (c) all other payments,
costs, and expenses incurred by Sellers as a result of the transactions
contemplated by this Agreement that have not been paid in full prior to the
Closing Date.

(3) The Post-Closing Expenses Fund amount equal to $380,276.57 to be escrowed
for the benefit of Sellers in accordance with Schedule 1.3(b)(3). HPSH shall pay
any post-closing transaction costs of Sellers from such amount. Within 180 days
after the Effective Date, HPSH shall distribute to Sellers, on a pro rata basis
in accordance with Schedule 1.3(a), any unused portion of the Post-Closing
Expenses Funds.

(c) Transferred Cash. The parties shall determine the Effective Date cash and
cash equivalent assets of HPSH from the final Working Capital Statement referred
to in Section 1.3. Following the Closing Date, the New Company shall distribute
any cash or cash equivalents included in the Hospital Assets that is in excess
of the Transferred Cash to Sellers on a pro rata basis in accordance with their
respective ownership interests in HPSH held as of the Closing Date. If HPSH
fails to contribute the full amount of the Transferred Cash pursuant to
Section 1.1(a), Sellers authorize Buyer to contribute to the New Company any
shortfall in such Transferred Cash from the Withheld Funds.

(d) Withheld Funds. At the Closing, Buyer shall withhold (i) $400,000 of the
Purchase Price (the “Withheld Funds”) as collateral to secure (A) any obligation
Sellers may have pursuant to Section 1.3(b)(i)(5) with respect to shortfalls in
the Effective Date working capital of HPSH from the Target Working Capital,
(B) HPSH’s obligation to contribute the Transferred Cash to the New Company
pursuant to Section 1.1(a), (C) any obligation the

 

6



--------------------------------------------------------------------------------

Sellers may have pursuant to Section 7.4(a) with respect to increases in Assumed
Debt, (ii) $100,000 of the Purchase Price (the “CMS Indemnification Funds”) as
collateral to secure the indemnification obligations set forth in Section 7.1(b)
with respect to potential payment to the Medicare program required pursuant to
the CMS Self-Disclosure defined in Section 5.19, (iii) $1,000,000 of the
Purchase Price (the “Chindrich Withhold”) pending the completion of the exercise
of the option held by Patrick Chindrich, M.D. (“Chindrich”) to purchase a
minimum 1% ownership interests in the New Company, as provided in Section 7.4(c)
and (iv) $1,823,886 of the Purchase Price (the “Sherman ASC Withhold”) pending
completion of the acquisition of Sherman ASC as provided in Section 7.4(d). The
amounts withheld from each Seller shall be as reflected on Schedule 1.3(a). The
excess of the Withheld Funds, the Chindrich Withhold and the Sherman ASC
Withhold over the amount (if any) owed by Sellers to Buyer shall be paid to
Sellers in accordance with Section 7.4 and the excess of the CMS Indemnification
Funds over the amount necessary to satisfy any CMS Self Disclosure obligations
shall be paid to Sellers in accordance with Section 7.1(h).

1.4 Assumption of Liabilities.

(a) Assumed Liabilities. The New Company shall assume and be responsible only
for the following obligations, duties and liabilities of HPSH relating to the
Hospital (the “Assumed Liabilities”): (i) the liabilities, obligations and
duties of HPSH under the contracts, equipment leases and other leases and
subleases and other instruments described in Schedule 2.6 attached hereto, or
which relate to the Hospital’s business but are not required to be listed in
Schedule 2.6, but only as and to the extent any such obligation, duty or
liability arises on or after the Effective Date or is accounted for in the
Working Capital Statement pursuant to Section 1.3; (ii) any indebtedness
specifically described and quantified in Schedule 1.4 attached hereto, which had
an aggregate principal balance of $8,591,126 as of December 31, 2014 (the
“Assumed Debt”), and does not include any debt secured by any Real Property;
(iii) all trade payables, liabilities for deposits and prepaid services,
liabilities for transfer, sale, use and other non-income taxes, accrued employee
compensation or benefit obligations, that are (A) of the type reflected on the
Balance Sheet (as defined in Section 2.5(a) below), (B) incurred in the ordinary
course of the Hospital’s business after the Balance Sheet Date (as defined in
Section 2.5(a) below) and (C) accounted for in the Closing Working Capital
Statement; and (iv) any claim, recoupment, set-off, adjustment, penalty, fine,
encumbrance, or other liability relating to the Medicare provider agreement of
the Hospital assumed by the New Company, subject to the indemnification
provisions in Section 7.1 and (v) any liability taken into account in the
determination of the net working capital of HPSH as of the Effective Date. For
purposes of clarification, the New Company shall be responsible for the
obligations, duties and liabilities relating to the Hospital arising from and
after the Closing.

(b) Excluded Liabilities. It is understood and agreed that, except as expressly
set forth in Section 1.4(a), the New Company shall not assume, pay or be
responsible for any other obligation, duty or liability of HPSH or any Seller
not expressly assumed hereunder of any nature whatsoever and regardless of when
arising, including without limitation (i) any obligation, duty or liability
under any contract, lease or instrument, other than those contracts, leases and
instruments specifically included in the Assumed Liabilities pursuant to
Section 1.4(a)(i), (ii) any malpractice claim or other dispute or litigation
arising out of HPSH’s business or the business of the Hospital prior to the
Effective Date, (iii) any federal, state or local

 

7



--------------------------------------------------------------------------------

assessments, taxes or other tax liabilities (other than non-delinquent taxes
specifically included in the Assumed Liabilities) of HPSH, whether arising
before, on or after the Closing Date other than included in the working capital,
(iv) any obligation of HPSH or any Seller hereunder, (v) any cost or expense of
HPSH or any Seller referred to in Section 4.5, (vi) any obligation, duty or
liability arising out of any transaction among the Sellers or between any Seller
and HPSH (other than such an obligation under the contracts expressly listed in
Schedule 2.6), (vii) any claim, recoupment, set-off, adjustment, penalty, fine,
encumbrance, or other liability relating in any way to enrollment, billing,
coding, reimbursement or participation in any governmental health care program
(other than those relating to the Medicare provider agreement of the Hospital)
arising out of HPSH’s business or the business of the Hospital prior to the
Effective Date, (viii) any claim relating to any violation of law arising out of
Hospital’s business or the business of the Hospital prior to the Effective Date,
(ix) any indebtedness for borrowed money owed by HPSH (including without
limitation any indebtedness owed by HPSH to any of its members ) other than the
Assumed Debt, (x) any fees, costs or expenses of the attorneys, accountants,
consultants, brokers or advisors of HPSH or any Seller arising in connection
with the transactions contemplated by this Agreement, (xi) any liability as to
which HPSH or any Seller would have an indemnity obligation under
Section 7.1(b), (xii) any liability or expense arising out of the dispute
between Foundation Management and HPSH relating to the Management Agreement
dated April 30, 2010, between Foundation Management and HPSH, or otherwise, and
(xiii) any liabilities of HPSH arising from any violation of law by HPSH or any
Seller, including without limitation any liability or obligation resulting from
a delinquency or deficiency in filing the attestations described in
Section 5.17, but excluding liabilities incurred as a result of any violation of
law in connection with the transactions contemplated herein (collectively, the
“Excluded Liabilities”). HPSH and (as applicable) the Sellers shall be solely
responsible for the Excluded Liabilities and shall discharge the Excluded
Liabilities on a timely basis at no cost to Buyer or the New Company.

1.5 Sales Tax and Filing Fees. Buyer and Sellers agree to pay any sales tax or
other similar tax or fee associated with the transfer of the Hospital Assets to
the New Company, the sale and purchase of the Transferred Units and the
assumption of liabilities pursuant hereto on pro-rata 50%/50% shared basis. It
is not anticipated that the transactions contemplated by this Agreement will
result in the imposition of any such tax or fee.

1.6 Closing and Effective Date.

(a) The Closing. The closing of the transactions provided for herein (the
“Closing”) will take place within 2 business days following the satisfaction of
the conditions described in Sections 5 and 6, or at such other place or at such
other date and time as Buyer and HPSH shall agree. Such time and date are
referred to herein as the “Closing Date.” The Closing Date is currently expected
to be June 12, 2015. Signatures required for the Closing may be transmitted by
facsimile or other electronic transmission to counsel for HPSH and Buyer.

(b) Effective Date. Regardless of when the Purchase Price is paid, the Closing
shall be effective as of 12:01 a.m. on the first day of the calendar month in
which the Closing occurs (if the Closing occurs on or before the 15th day of the
calendar month) or as of the first day of the following calendar month (if the
Closing occurs on or after the 15th day of the calendar month) (the “Effective
Date”). The parties hereto agree to acknowledge and use said

 

8



--------------------------------------------------------------------------------

date for all purposes, including for accounting and federal and state tax
reporting purposes. Anything herein to the contrary notwithstanding, all income,
losses, liabilities and cash flow attributable to the Hospital on and after the
Effective Date shall be allocated to the New Company.

(c) Effect of Delays. Except as provided in Section 8, failure to consummate the
Closing on the dates and at the places selected pursuant to this Section 1.6
shall not result in any termination of this Agreement and shall not relieve any
party to this Agreement of any obligation hereunder.

(d) Delayed Purchase of Dr. Vincent’s Transferred Units. Anything in this
Agreement to the contrary notwithstanding, the purchase by Buyer of the
Transferred Units from Dale Vincent, M.D. shall not take place at the Closing
Date and, instead, shall be consummated on July 6, 2015, at which date Buyer
shall pay to Dr. Vincent his share of the Purchase Price as provided on Schedule
1.3(a). The effective date of the transfer of Dr. Vincent’s Transferred Units to
Buyer shall be July 6, 2015. Although the actual and effective date of the
purchase by Buyer for Transferred Units from Dale Vincent, M.D. is July 6, 2015,
Dr. Vincent agrees to assign his share of any income or loss, and any
distributions based on any such income, relating to the operations of HPSH to
Buyer for the period from July 1, 2015 through the date of transfer of July 6,
2015. Therefore, Dr. Vincent will not be allocated any income or loss, or
distributions on any such income, from operations subsequent to June 30, 2015.

 

  2. REPRESENTATIONS AND WARRANTIES OF HPSH.

HPSH represents and warrants to Buyer as follows:

2.1 Existence. HPSH is a limited liability company that is existing in good
standing under the laws of the State of Texas and has full power and authority
to carry on its Business as presently conducted. A true and complete copy of
HPSH’s Operating Agreement, dated as of January 15, 2011 (the “HPSH Operating
Agreement”) has been delivered to Buyer. HPSH (a) does not have any
subsidiaries, (b) is not a party to any partnership or joint venture
arrangement, (c) has not conducted any business outside the State of Texas and
(d) does not own any equity securities or have any similar or equivalent
interests in any other corporation, partnership or other entity except as set
forth on Schedule 2.1. The Sellers currently own all of the outstanding
ownership and other equity interests in HPSH. Attached hereto as Schedule 2.1 is
a true and complete list of the names and ownership interests in HPSH of the
owners of HPSH (including such information as to the record and beneficial
owners of any Seller that is an entity) and the dates such ownership interests
were acquired. Except as otherwise indicates on Schedule 2.1 and any issuances
of equity interests in HPSH in connection with the acquisition of the Acquired
Entities, no Seller acquired an interest in HPSH on or after August 1, 2014.
There are no outstanding warrants, options or rights of any kind to acquire from
HPSH or any person or entity any ownership interest or other equity securities
in HPSH.

2.2 Due Authorization. The execution, delivery and performance of this Agreement
and the other transactions, documents and agreements provided for herein by HPSH
and each Seller have been duly and properly authorized by all requisite company,
corporate, partnership and trustee action (as applicable) and no further action
is necessary to authorize and implement such transactions or to make this
Agreement and such other documents and agreements valid and binding upon each
such party in accordance with their respective terms.

 

9



--------------------------------------------------------------------------------

2.3 Compliance with Instruments. Except for the consent requirements disclosed
in Schedule 2.6, no provisions exist in any agreement to which HPSH or any
Seller is a party or by which any of the Hospital Assets is bound, or in the
HPSH Operating Agreement or in HPSH’s articles of organization, which would be
violated by the execution, delivery or consummation of this Agreement or the
transactions contemplated hereby.

2.4 Hospital Assets. Except as described in Schedule 2.4, the Hospital Assets
(including leased assets) constitute all of the material rights, properties and
assets (other than the Excluded Assets) currently in existence that are
necessary for the operation of the Hospital as currently operated. The Hospital
Assets are in good working condition, subject to normal wear and tear. HPSH has
good title to the Hospital Assets (including title to leasehold interests as to
any of the Hospital Assets that are leased by HPSH) and, upon consummation of
the transactions contemplated by this Agreement, the New Company will receive
good title to the Hospital Assets, subject to no mortgage, pledge, lien,
security interest, encumbrance or other charge other than (a) the interests of
lessors in leased assets, (b) liens for taxes not yet due, (c) liens securing
the Assumed Debt and (d) liens created pursuant to the contracts listed in
Schedule 2.6 and (e) other permitted liens in Schedule 2.6.

2.5 Financial Statements. Attached hereto as Schedule 2.5 are copies of the
following financial statements of HPSH: (a) unaudited balance sheet (the
“Balance Sheet”) as of December 31, 2014 (the “Balance Sheet Date”);
(b) unaudited statement of operations for the 12 month period ended on the
Balance Sheet Date; and (c) unaudited balance sheet and statement of operations
as of and for the years ended December 31, 2012 and 2013. Such financial
statements have been prepared in accordance with GAAP consistently applied,
except that such financial statements are not audited and do not include
footnotes and the interim financial statements are subject to normal year-end
adjustments. Such financial statements present fairly the financial condition of
HPSH at each of the said balance sheet dates and the results of its operations
for each of the said periods covered thereby. The Balance Sheet does not exclude
any material asset or omit to state any material liability, absolute or
contingent, or other material fact, that is required under GAAP to be included
therein.

2.6 Material Contracts. Schedule 2.6 is an accurate list as of the date hereof
of all of the material contracts, equipment leases and instruments related to
the Hospital and identifies those that are to be assigned to the New Company,
including but not limited to contracts with health maintenance organizations,
insurance companies, employers or other third party payors, equipment leases,
sales agency agreements, contracts with municipalities and labor organizations,
agreements with any member of the medical staff of the Hospital, loan
agreements, Real Property leases, supply contracts, service agreements,
employment and consulting contracts and equipment purchase agreements. No
contract, equipment lease or instrument will be considered “material” if it
involves a financial commitment for the remaining non-cancelable term of $50,000
or less; provided, however, that any contract in which any Seller, any family
member, owner or affiliate of any Seller or any member of the medical staff of
the Hospital (or any family member or affiliate of such medical staff member)
has direct or indirect interest shall be considered “material” for purposes of
this Section 2.6 and all such

 

10



--------------------------------------------------------------------------------

contracts shall be separately listed and identified in Schedule 2.6. HPSH has
previously delivered true and complete copies of such documents to Buyer, as
well as a true and complete copy of the letter of intent relating to the Sherman
ASC. HPSH has complied with all of its obligations under all material provisions
of such contracts, equipment leases and instruments, and no event has occurred
or set of facts exists which constitutes a default by HPSH, or which with the
passage of time or the giving of notice or both would constitute a default by
HPSH, as to any such contract, equipment lease or commitment or which would
permit the other party thereto to terminate such agreement or prevent the New
Company from receiving the benefits thereunder, except for any such default
which, individually or in the aggregate, will not cause a Material Adverse
Change (as defined below). Where applicable, Schedule 2.6 accurately describes
the relationship of each party to the contracts, equipment leases and
instruments listed therein to the Hospital, any Seller, any Hospital medical
staff member or any of their respective family members, owners or affiliates.
Except as set forth on Schedule 2.6, all contracts, equipment leases,
instruments and commitments listed in Schedule 2.6 may be assigned and
transferred to the New Company pursuant to this Agreement without the necessity
of any consents or waivers from any third party and without violation of or
default thereunder. Each Agreement listed on Schedule 2.6 to which a physician
is a party (or in an entity owned by one or more physicians) was bargained at
arm’s length and was consistent with fair market value at the time entered into
and at the time of any renewals.

2.7 Liabilities of HPSH; Tax Returns. Except for the Assumed Liabilities, there
are no material liabilities, duties or obligations incurred by HPSH of any kind,
character or description, whether accrued, absolute, contingent or otherwise, to
which the New Company will become subject. Except for the Assumed Debt, all of
the Assumed Liabilities have been incurred by HPSH in the ordinary course of the
business of the Hospital. The Hospital has timely filed all tax returns and
reports required to be filed by it, including without limitation all federal,
state and local income, franchise and withholding tax returns and statements,
and has paid in full all taxes and similar charges which have become due. There
are no tax liens upon any property or assets of Hospital other than for taxes
not yet due and payable.

2.8 Title to Transferred Units. Upon the transfer and sale of the Transferred
Units to Buyer pursuant hereto, Buyer will acquire good title to the Transferred
Units free of any security interests, liens, claims, options, prior rights,
restrictions, or encumbrances created by HPSH (other than restrictions imposed
by the New Company Agreement or by applicable state and federal securities
laws).

2.9 Compensation and Benefits; Labor Matters. All current employees and
consultants providing services to the Hospital are employed by HPSH and all
employee benefits are provided to such employees by Foundation Management as
provided in the Foundation Management Agreement. A true and complete list of all
such employees and consultants and their current compensation arrangements is
attached hereto as Schedule 2.9. Except as expressly described in Schedule 2.9,
there are no accrued but unpaid bonuses or other deferred compensation
arrangements with any such employees or consultants. HPSH does not have any
collective bargaining agreement with any labor union and is not currently
negotiating with a labor union. To HPSH’s knowledge, there are no threats of
strike or work stoppages by any of the Hospital’s employees. The Hospital has
received no written notice that any Hospital employee has ever filed with any
governmental authority any claim or report asserting sexual harassment, age or
racial discrimination or any violation of OSHA or similar state laws.

 

11



--------------------------------------------------------------------------------

2.10 Litigation and Proceedings. Except as described in Schedule 2.10 attached
hereto, there are no legal claims, actions, suits, arbitrations or other legal,
administrative or governmental proceedings or investigations pending or, to the
knowledge of HPSH, threatened against HPSH, its properties, assets or business.
HPSH is not in default with respect to any judgment, order or decree of any
court, governmental agency or instrumentality. Schedule 2.10 contains a complete
and accurate description of the status of any matter covered thereby, and HPSH
carries insurance to cover the costs, expenses and damages of each of the
matters described therein. Buyer is not assuming any liability or responsibility
with respect to any matter described in Schedule 2.10.

2.11 Compliance with Law and Instruments. The business and operations of the
Hospital have been and are being conducted in material compliance with all
applicable laws, rules, regulations and licensing requirements of all
authorities, including without limitation (a) all applicable rules, regulations
and licensing requirements under federal and Texas law, the violation of which,
individually or in the aggregate, could adversely affect in any material way the
financial condition, results of operation or business of the Hospital and
(b) the federal anti-kickback laws (42 U.S.C. § 1320a-7b) and Stark law (42
U.S.C. § 1395nn), the regulations promulgated thereunder, and equivalent Texas
laws, except as described in the CMS Self-Disclosure. HPSH has no knowledge of
any facts which might form the basis for a claim that any such violation exists.
Except for the matters described in Schedule 2.11, no governmental consent,
review or other process is required in connection with the transfer of the
Hospital Assets provided for herein or in order for the Hospital to continue its
business following the consummation of the transactions contemplated hereby. The
Hospital is licensed as a general hospital by the Texas Department of State
Health Services (TDSHS), is accredited by DNV Healthcare and is certified to
participate in the Medicare and Medicaid programs and authorized to receive (and
has received) payments for procedures covered by Medicare and Medicaid. Except
for normal inspections by TDSHS and any other applicable Texas agencies (as to
which there is no material outstanding uncured deficiency), neither the Centers
for Medicare and Medicaid Services, nor any other federal or state agency (or
any private contractors acting on their behalf) has conducted or has given HPSH
any written notice that it intends to conduct any audit or other review of
HPSH’s participation in the Medicare and Medicaid programs, and no such audit or
review would result in any material liability by HPSH for any reimbursement,
penalty or interest with respect to payments received by HPSH thereunder. HPSH
has completed in all material respects and filed on a timely basis accurate
copies of all reports required to be filed with any governmental authority. All
financial records, patient records and other documents required to be maintained
by HPSH with respect to the Hospital have been maintained in material conformity
with all applicable federal and state laws and regulations, except where the
failure to do so would not have a material adverse effect on the assets or
operations of the Hospital. Except as described in the CMS Self-Disclosure:

(a) Neither HPSH nor, to its knowledge, any of its Employees, officers,
directors, agents or owners has been excluded from participation in the Medicare
program or convicted of, charged with or investigated or is under investigation
for any activity which is prohibited under the Federal Health Care Program
Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b), and the regulations promulgated
thereunder.

 

12



--------------------------------------------------------------------------------

(b) HPSH has not established and does not maintain a “financial relationship” as
that term is defined by the Stark Law, with any physician or with an immediate
family member of any physician who makes referrals to Seller for “designated
health services” (as defined under the Stark Law), unless such financial
relationship or referral, as applicable, meets an exception to the Stark Law and
HPSH has not received written notice of, and to its knowledge is not under,
investigation for an arrangement alleged to be a financial relationship or
referral that does not meet an exception to the Stark Law.

(c) HPSH has operated in compliance with all material requirements of the “whole
hospital exception” under the Stark Law, as set forth in 42 U.S.C. 1395nn(d)(3)
and 42 C.F.R., Subpart J, § 411.356(c)(3).

(d) HPSH has not been required to pay any civil monetary penalty under
applicable law regarding false, fraudulent or impermissible claims under, or
payments to induce a reduction or limitation of health care services to
beneficiaries of, any state or federal health care program and is not currently
the subject of any investigation or proceeding that may result in such payments
or penalties.

(e) No “identified” overpayment, as defined herein, has been retained by HPSH in
any manner that would reasonably be expected to constitute a violation of the
Federal False Claims Act (31 U.S.C. §§ 3729-3722) or any similar state laws or
regulations. For purposes of this section, an overpayment has been “identified”
when HPSH has actual knowledge of the existence of the overpayment or acts in
reckless disregard or deliberate indifference of the overpayment.

2.12 Absence of Specified Changes. Since the Balance Sheet Date, except for the
transactions provided for herein and except as set forth in Schedule 2.12, there
has not been: (a) any capital expenditure by HPSH in excess of $100,000; (b) any
material change in the quantity or quality of the equipment, surgical
instruments or supplies included in the Hospital Assets, except for changes due
to ordinary wear and tear and changes in quantities of supplies in the ordinary
course of business; (c) any destruction, damage to or loss of any of the
Hospital Assets, not covered by insurance exceeding $100,000; (f) any mortgage,
pledge or other encumbrance of the Hospital Assets except in the ordinary course
of business; (g) any increases in salaries or benefits to employees or
independent contractors of HPSH (other than previously scheduled annual
increases or in accordance with HPSH’s past practices); (h) any material
amendments to existing material contracts or any material new contracts, other
than in the ordinary course of HPSH’s business; (i) any sale, transfer or
disposition of any material Hospital Assets; (j) any written or, to HPSH’s
knowledge, oral communication from any third party payor that accounted for more
than 5% of HPSH’s net revenues in 2014 that such payor intends to discontinue or
substantially reduce its utilization of the Hospital; or (k) any agreement by
HPSH to do any of the things described in this Section 2.12.

2.13 Real Property. Except for the Real Property covered by the Leases (as
defined below), the Real Property is currently owned by HPSH and, as of the
Closing Date will be owned by HPSH. To HPSH’s knowledge, no person or entity
other than HPSH has any

 

13



--------------------------------------------------------------------------------

option or right of first refusal to purchase, occupy, lease or rent the Real
Property or any portion thereof. In addition, HPSH makes the following
representations and warranties regarding the Real Property:

(a) A certificate of occupancy and all licenses, permits, authorizations and
approvals required by all governmental authorities having jurisdiction have been
issued for the improvements on all Real Property and, as of and immediately
after the Closing, all of the foregoing will be in full force and effect.

(b) All utilities required for the operation of each of the Hospital’s
facilities by HPSH are installed and operating, all installation and connection
charges have been paid in full and the right to the return of any deposit or
contribution in connection therewith shall inure to the New Company.

(c) No zoning, building, flood control, fire, safety, toxic materials, hazardous
waste or any other law, ordinance, code, order, regulation or restriction is
violated in any material respect by the continuing operation or use of the
Hospital in a manner consistent with past practices.

(d) There are no material structural defects in any of the improvements located
on the Real Property. The heating, electrical, plumbing and drainage systems at
or servicing the Real Property and all material facilities and equipment
relating thereto are in good working condition and repair in all material
respects, ordinary wear and tear excepted, and, together with the other Hospital
Assets, the Real Property is adequate for the business of the Hospital as
currently conducted.

(e) No portion of the Real Property is subject to or affected by any special
assessment, whether or not such special assessment constitutes a lien on the
Real Property. HPSH has provided Buyer with complete copies of all property tax
statements for the current year.

(f) There are adequate means of ingress and egress for vehicular and pedestrian
traffic to and from the Real Property and each adjoining street, road or
highway. There are adequate parking facilities to serve the Hospital’s current
needs at each of its locations without the necessity of building or leasing any
additional facilities or space, and the number of parking spaces that is
available for the Hospital at each location complies with all applicable
ordinances, statutes and regulations.

(g) No Hazardous Materials, toxic substances or related materials have been
generated, released, discharged, stored, handled or disposed of on, under, in or
about the Real Property by HPSH or any of its affiliates except in material
compliance with all federal, state and local health, safety, building, fire
control, environmental, toxic materials and hazardous waste laws, ordinances,
orders, regulations and restrictive covenants. The term “Hazardous Materials”
shall mean any substance, material or waste which is or becomes regulated by any
state or local governmental authority or the United States Government, including
but not limited to any material or substance which is (i) petroleum,
(ii) asbestos, (iii) polychlorinated biphenyl, (iv) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. §1251 et
seq. (33 U.S.C. §1321) or listed pursuant to Section 307 of the Clean Water Act

 

14



--------------------------------------------------------------------------------

(33 U.S.C. §1317), (v) defined as a “hazardous waste” pursuant to Section 1004
of the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq. (42
U.S.C. §6903), or (vi) defined as a “hazardous substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seq. (42 U.S.C. §9601).

(h) To the best of HPSH’s knowledge, none of the Real Property is located in a
state or federally designated flood hazard area.

2.14 Leased Real Property. Certain parcels of Real Property are owned by third
party landlords (“Landlords”) and leased to HPSH, pursuant to the leases
described in Schedule 2.14 (the “Leases”). To HPSH’s knowledge, no person or
entity other than HPSH has any option or right of first refusal to purchase,
occupy, lease or rent the Real Property or any portion thereof. The Leases are
in full force and effect and constitutes the valid and binding agreement of the
parties thereto. Neither HPSH nor, to the knowledge of HPSH, the Landlords are
in default under the Leases, and no event or condition has occurred or exists
which, with the passage of time, the giving of notice or both, would cause
either HPSH or (to the knowledge of HPSH) the Landlords to be in default
thereunder.

2.15 Environmental Matters. HPSH and the Hospital are in compliance in all
material respects with all federal, state and local environmental laws, rules,
regulations, standards and requirements, applicable to HPSH and the Hospital,
including without limitation those respecting the generation, handling, storage
and disposition of hazardous or biomedical materials and/or waste, including
without limitation the Medical Waste Tracking Act of 1988, 42 U.S.C. § 6992, et
seq., and the National Institute for Occupational Self-Safety and Health
Infectious Waste Disposal Guidelines, Publication No. 88-119 of the U.S.
Department of Health and Human Services. HPSH has not received any written
communication, whether from a governmental authority, citizen’s group, employee
or otherwise, that alleges that HPSH or the Hospital is not in full compliance
with all environmental laws, rules, regulations, standards and requirements.

2.16 Billing Practices; Accounts Receivables. HPSH’s billing practices are in
compliance in all material respects with all federal and state laws (including
all insurance laws and regulations) and, where applicable, all contracts with
insurance companies, health maintenance organizations and other third party
payors. HPSH’s accounts receivable are and will be valid and enforceable claims
and are not and are not subject to any defenses, offsets, claims or
counterclaims asserted by third party payors, except for contractual allowances,
discounts and refunds in accordance with the ordinary course of HPSH’s business
as conducted on and prior to the Balance Sheet Date. Although HPSH knows of no
reason why such accounts receivable will not be collected on a timely basis
consistent with historical collection rates, HPSH is not guaranteeing the
collectability of such accounts receivable.

2.17 Retirement Plans and ERISA Compliance. Except for the plans described in
Schedule 2.17 (the “Plans”), HPSH does not now maintain or participate in and
has never maintained or participated in any pension, profit sharing or
retirement plan, nor does it otherwise participate in, nor has it ever otherwise
participated in, any multi-employer pension or retirement plan. Buyer will not
incur any obligation or liability under or relating to the Plans as a result of
the transactions contemplated by this Agreement, or otherwise. The terms of the
Plans are, and the Plans have been administered, in material compliance with the
requirements of

 

15



--------------------------------------------------------------------------------

the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
(where applicable) the Internal Revenue Code. To HPSH’s knowledge, there are no
pending or anticipated material claims against or otherwise involving the Plans.
To the extent any employee benefit programs (including health and other
insurance plans) maintained by HPSH for its employees are subject to ERISA, such
programs have been maintained and funded (including all disclosure and reporting
requirements) in material compliance with ERISA.

2.18 Medical Staff Matters. HPSH has heretofore delivered to Buyer true and
complete copies of the bylaws and rules and regulations of the medical staff of
the Hospital. With regard to the medical staff of the Hospital, there are no
pending or threatened disputes with applicants, staff members or health
professional affiliates, and all appeal periods in respect of any medical staff
member or applicant against whom an adverse action has been taken have expired.
HPSH has provided Buyer with a written description of all adverse actions taken
against medical staff members or applicants within the past two years.

2.19 Insurance Policies. HPSH has insurance policies covering commercial general
liability, property damage and medical malpractice for the period prior to the
Closing Date (including “tail” or other equivalent insurance coverage obtained
on behalf of the Acquired Entities). Such medical malpractice insurance coverage
(including any “nose” or other equivalent insurance coverage obtained by Buyer
or the New Company on behalf of HPSH at or prior to the Closing Date) has or
will have coverage limits of at least $1,000,000 per occurrence and $3,000,000
in the aggregate. All such insurance policies are now and through the Closing
will be in full force and effect with no premium arrearages. HPSH is not in
default with respect to any provision contained in any such policy and has not
failed to give any notice or present any claim required by the terms of any such
policy in a due and timely fashion.

2.20 No Finders or Brokers. As a result of any act or failure to act by HPSH or
any Seller or any of their respective officers, members, partners, shareholders,
trustees, beneficiaries or other affiliates, no person or entity has, or as a
result of the transactions contemplated hereby will have, any right, interest or
claim against or upon Buyer, the New Company or any of their affiliates for any
commission, fee or other compensation as a finder, broker or in any similar
capacity.

2.21 Investment Intent. Except for the sale of the Transferred Units to Buyer
pursuant hereto, HPSH is acquiring such interests in the New Company for
investment purposes only, and HPSH has no present intent to distribute, resell,
pledge or otherwise dispose of any interest in the New Company other than as
permitted by this Agreement or the New Company Operating Agreement.

As used in this Agreement, “to the knowledge of HPSH” and similar phrases shall
mean all matters reflected in any material documents or material files in the
actual possession of HPSH and Foundation and the actual knowledge after due
inquiry of Mark Devorsetz, who is the Chief Executive Officer of the Hospital.

 

16



--------------------------------------------------------------------------------

  2A. REPRESENTATIONS AND WARRANTIES OF SELLERS.

Each Seller represents and warrants (as to itself only) as follows:

2A.1 Compliance. Seller is in compliance with all of its, his or her material
obligations under the operating agreement of HPSH, including without limitation
any noncompetition covenant and any Stark law requirements contained therein. In
addition, Foundation represents and warrants that it exists and is in good
standing under the laws of Nevada.

2A.2 Due Authorization. The execution, delivery and performance of this
Agreement and the other transactions, documents and agreements provided for
herein by Seller have been duly and properly authorized by all requisite
company, corporate, partnership and trustee action (as applicable) and no
further action is necessary to authorize and implement such transactions or to
make this Agreement and such other documents and agreements valid and binding
upon Seller in accordance with their respective terms.

2A.3 Compliance with Instruments. No provisions exists in any Agreement to which
Seller is a party that would be breached by the execution, delivery or
consummation of this Agreement or the transactions contemplated hereby.

2A.4 Investment Intent. Seller acknowledges that the interest in the New Company
to be transferred to Seller pursuant hereto will be issued and transferred
pursuant to exemptions from registration under the federal Securities Act of
1933 and the state securities laws of the State of Texas. Except for the sale of
the Transferred Units to Buyer pursuant hereto, Seller is acquiring such
interest in the New Company for investment purposes only, and Seller has no
present intent to distribute, resell, pledge or otherwise dispose of any
interest in the New Company other than as set forth in this Agreement or as
permitted by the New Company Operating Agreement. Seller has not participated,
directly or indirectly, in any communications, discussions, understandings or
agreements (express or implied) concerning the exchange of remuneration
(directly or indirectly, in cash or in kind) in return for the referral of
federal health care program business in connection with Seller’s investment in
the New Company.

 

  3. REPRESENTATION AND WARRANTIES OF BUYER.

Buyer represents and warrants to HPSH and Sellers as follows:

3.1 Existence and Good Standing. Buyer has been duly organized and is validly
existing and in good standing under the laws of the State of Texas.

3.2 Due Authorization. Subject to receipt of any further Board approvals
required as set forth in Section 5.15, the execution, delivery and performance
of this Agreement and the other documents and agreements provided for herein by
Buyer have been duly authorized by all requisite action of the governing board
and (where applicable) the owners of Buyer, and no further action is necessary
to make this Agreement and such other documents and agreements valid and binding
upon Buyer in accordance with their respective terms.

3.3. Compliance with Contracts and Instruments. No provision exists in any
agreement to which Buyer is a party or by which its assets are bound, or in its
articles of organization, which would be violated by the execution, delivery or
consummation of this Agreement or the transactions contemplated hereby.

 

17



--------------------------------------------------------------------------------

3.4 No Finders or Brokers. As a result of any act or failure to act by Buyer or
any of its affiliates, no person, firm or corporation has, or as a result of the
transactions contemplated hereby will have, any right, interest or valid claim
upon HPSH, any Seller or the New Company for any commission, fee or other
compensation as a finder, broker or in any similar capacity.

3.5 Investment Intent. The Transferred Units will be sold to Buyer pursuant to
exemptions from registration under the federal Securities Act of 1933 and the
state securities laws of the State of Texas. Buyer is acquiring such equity
interests for investment only, and has no present intent to distribute, resell,
pledge or otherwise dispose of the Transferred Units other than in transactions
permitted by the New Company Operating Agreement that are also exempt from such
registration requirements and which will not affect the applicability of the
exemptions relied upon by Sellers in selling the Transferred Units to Buyers as
described above. Buyer has not participated, directly or indirectly, in any
communications, discussions, understandings or agreements (express or implied)
concerning the exchange of remuneration (directly or indirectly, in cash or in
kind) in return for the referral of federal health care program business in
connection with its investment in the New Company.

3.6 Litigation and Proceedings. There are no legal claims, actions, suits,
arbitrations or other legal, administrative or governmental proceedings pending
or, to the knowledge of Buyer, threatened against Buyer, its properties, assets
or business, and to the knowledge of Buyer, no facts exists which might be
reasonably expected to form the basis for any such claim, action, suit or other
proceeding. Buyer is not in default with respect to any judgment, order or
decree of any court, governmental agency or instrumentality.

3.7 Financial Statements. Buyer will have on the Closing Date adequate cash
available to pay the Purchase Price and perform its obligations hereunder
without the need for additional investments of equity or debts.

3.8 Compliance. Buyer and each member of Buyer are in material compliance with
all applicable laws, rules and regulations relevant to the Hospital’s business
and the business of each member and affiliates. Buyer confirms the accuracy of
the representations and warranties given by HPSH in Section 2.11 as if directly
made by Buyer and its members in this section.

3.9 Untrue Statements. This Agreement does not and will not include any untrue
statement of a material fact by Buyer.

 

  4. PRE-CLOSING COVENANTS.

4.1 Access. From the date hereof until Closing or the termination of this
Agreement, upon reasonable prior request of Buyer, (i) HPSH will afford officers
and authorized representatives of Buyer with reasonable access to all financial,
operational and statistical books and records of HPSH and Foundation relating to
the Hospital and access to the employees and medical staff members of the
Hospital, and (ii) shall permit Buyer to conduct physical

 

18



--------------------------------------------------------------------------------

inspections of the Hospital and to interview such medical staff members at such
time or times as will not unreasonably interfere with customary delivery of care
to patients, subject in all cases to applicable privacy and confidentiality
limitations applicable to such access. No such inspection or other action by
Buyer shall impact the right of Buyer to rely on the representations and
warranties of HPSH and Sellers set forth in Sections 2 and 2A. Buyer shall keep
any information or observations received as a result of such access confidential
and to be used solely for purposes of this transaction. Such access shall not
constitute an express or implied closing condition based on the contents of such
access and the parities’ obligations to close the transaction hereof shall be
solely governed by the representations and warranties and conditions to Closing
in this Agreement.

4.2 Continuation of Business. Except as otherwise expressly contemplated hereby
or as may be necessary to effect the transactions provided for herein, from the
date hereof until the Closing Date, HPSH shall use reasonable efforts to:

(a) conduct its business in material compliance with all applicable laws and
only in the usual and ordinary course as it has previously been conducted and in
the best interest of its members;

(b) maintain the Hospital Assets in as good working order and condition as at
present, ordinary wear and tear excepted;

(c) perform all of its obligations under agreements relating to or affecting the
Hospital or the Hospital Assets unless disputed in good faith;

(d) keep in full force and effect the currently effective insurance policies or
other comparable insurance coverage; and

(e) consistent with prudent business practices, maintain and preserve its
business organizations intact, retain its present employees and maintain its
relationships with its employees, third party payors, medical staff, suppliers
and others having business relations with it; provided that nothing contained
herein shall be construed to limit in any way HPSH’s right to terminate
employees or admit new members as permitted by applicable law; provided,
however, that any such new member shall not participate in the transactions
contemplated by this Agreement.

4.3 Transactions Requiring Consent. Except as otherwise expressly contemplated
hereby or as may be necessary to effect the transactions contemplated hereby,
from the date hereof until the Closing Date, without Buyer’s prior written
consent, HPSH shall not:

(a) sell, transfer, convey or otherwise remove any of the Hospital Assets,
except in the ordinary course of business or outside the ordinary course of HPSH
in an amount not to exceed $100,000 in any single transaction;

(b) enter into any material contract or commitment or make any capital
expenditure in excess of $100,000 with respect to the Hospital or the Hospital
Assets;

 

19



--------------------------------------------------------------------------------

(c) create or assume any mortgage, pledge or other lien or encumbrance upon any
Hospital Asset, whether now owned or hereafter acquired;

(d) make any loan other than loans or advances in the ordinary course of
business;

(e) incur or agree to incur any liability or debt in excess of $100,000 other
than normal trade payables;

(f) prepay any debt or obligation prior to its stated maturity (except pursuant
to an existing amortization payment schedule);

(g) materially amend any material contract to be assumed by the New Company
pursuant to Section 1.4(a) or change any employee compensation, except normal
annual salary increases implemented in accordance with HPSH’s past practices or
otherwise consistent with HPSH’s current business plan; or

(h) fail to pay any obligation in a timely manner as it comes due unless such
obligation has been offset with the permission of the applicable lender or is
being contested in good faith.

4.4 Performance Covenant. Each party hereto covenants and agrees that it will
take commercially reasonable action within its power and authority to duly and
timely carry out all of its obligations hereunder, to perform and comply with
all of the covenants, agreements, representations and warranties hereunder
applicable to it and to cause all conditions to the obligations of the other
parties to complete the Closing to be satisfied as promptly as possible. No such
action shall require the initiation of litigation by any party, the expenditure
of any monetary sum outside of customary filing fees or the divestiture of any
asset.

4.5 Costs of Agreement. Each party hereto agrees to bear all of its own expenses
incurred in preparing or complying with this Agreement, including without
limitation all legal and accounting expenses and fees. No such expenses (other
than the expenses incurred directly by the New Company) shall be charged to or
paid by the New Company.

4.6 Governmental Approvals. At the New Company’s sole cost and expense, HPSH
shall assist and cooperate with Buyer, the New Company and their representatives
and counsel in obtaining all governmental consents, approvals and licenses which
Buyer or the New Company deems necessary or appropriate and in preparing any
document or other materials which may be required by any governmental agency as
a predicate to or as a result of the transactions contemplated herein.

4.7 No-Shop Clause. From and after the date of the execution and delivery of
this Agreement by HPSH and, if the transactions contemplated hereby are not
consummated, until the termination of this Agreement, neither HPSH nor any
Seller will, without the prior written consent of Buyer (which may be withheld
at Buyer’s sole discretion), (a) offer for sale the Hospital Assets (or any
material portion thereof) or any ownership interest in HPSH (save in the case of
any individual Seller, transfers for estate planning or personal financing
purposes or, in the case of Seller Entity, a transfer to any affiliate,
(b) solicit offers to buy all or any material

 

20



--------------------------------------------------------------------------------

portion of the Hospital Assets or any ownership interest in HPSH, (c) hold
discussions with any party (other than Buyer) looking toward such an offer or
solicitation or looking toward a merger or consolidation of HPSH or (d) enter
into any letter of intent or agreement with any party (other than Buyer) with
respect to the sale or other disposition of the Hospital Assets (or any material
portion thereof) or any ownership interest in HPSH or with respect to any
merger, consolidation or similar transaction involving HPSH.

4.8 Public Disclosures. Except to the extent required by applicable laws and
regulations and this Agreement, at any time prior to the Closing, no party to
this Agreement shall make, or cause to be made, any press release or public
announcement with respect to this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media with respect thereto without
the prior written consent of the other party, and the parties shall cooperate as
to the timing and contents of any such press release or public announcement;
provided, however, that such prior written consent shall not be required for
releases, announcements or communications to the extent obtaining such prior
written consent would prevent the timely and accurate dissemination of
information which its counsel deems necessary to comply with any applicable laws
and regulations.

 

  5. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER.

The obligations of Buyer hereunder are, at the option of Buyer, subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

5.1 Accuracy of Representations and Warranties. The representations and
warranties of HPSH and Sellers in this Agreement shall be true in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
other than representations and warranties that speak to or refer to a specific
date in which case such date shall apply. All of the agreements of HPSH and
Sellers to be performed on or before the Closing Date pursuant to the terms
hereof shall have been performed in all material respects. HPSH shall have
delivered to Buyer (a) certified copies of all resolutions of the governing
board and (if required) owners of HPSH approving or otherwise relating to this
Agreement and the transactions contemplated hereby, (b) an officer’s certificate
certifying as to HPSH’s compliance with this Section 5.1 and its authorization
to engage in the transactions contemplated by this Agreement and (c) any other
evidence reasonably requested by Buyer with respect to the authorization of HPSH
or Sellers to execute this Agreement and enter into the transactions
contemplated hereby by HPSH and each Seller that is not an individual.

5.2 Action Restraining or Affecting Transaction. No action or proceeding before
a court or any other governmental agency or body shall have been instituted or
threatened to restrain or prohibit the transfer of any of the Hospital Assets,
or which in the opinion of the parties may otherwise materially and adversely
affect the Hospital Assets, and no third party or governmental agency or body
shall have taken or threatened any action with respect to the Hospital Assets or
the transactions contemplated hereby as a result of which the parties deem it
inadvisable to proceed with the transactions contemplated hereunder.

5.3 Material Changes. The Hospital Assets shall have not suffered any Material
Adverse Change. “Material Adverse Change” means any change, effect, event,

 

21



--------------------------------------------------------------------------------

development, occurrence or set of circumstances, individually or in the
aggregate that is materially adverse or, with the passage of time, reasonably
likely to be materially adverse to the Hospital Assets, affairs, results of
operations or condition (financial or otherwise) or assets of HPSH taken as a
whole other than any change, effect, event, development, occurrence or set of
circumstances resulting from (1) the announcement of the execution of this
Agreement or the transactions contemplated hereby or the performance of any
obligation hereunder, (2) the United States economy or securities or currency
markets in general, (3) health care industry, in general in the United States,
(4) the commencement, occurrence or continuation of any war, armed hostilities
or acts of terrorism, or (5) changes in GAAP.

5.4 Looney/Toulson Unit Sale. Frank Looney, M.D. and Charles Toulson, M.D. shall
have executed and delivered to HPSH a binding agreement for the sale of all of
Dr. Looney’s remaining Membership Units in the New Company held following the
completion of the sale of the Transferred Units pursuant to this Agreement, and
Dr. Toulson shall have delivered a check for the purchase price or provided
other satisfactory of evidence that payment will be made promptly after the
Closing.

5.5 Governmental Permits. The New Company shall have obtained all licenses,
certificates, permits and rulings of, and submitted all notices to, all
governmental authorities (and any waiting periods shall have expired in
connection therewith) that may be required at or prior to the acquisition and
the operation of the business of the Hospital by the New Company, including
without limitation those described in Schedule 2.11.

5.6 Consents, Approvals or Authorizations.

(a) All consents, approvals or authorizations with respect to the New Company’s
assumption of the Assumed Debt, and in connection with the assignment of any
lease, contract, agreement or other instrument or obligation set forth in
Schedule 5.6 shall have been obtained. Except as otherwise provided in Schedule
5.6, the costs relating to obtaining such consents, approvals or authorizations
shall be borne by HPSH.

(b) It will not be necessary and, accordingly, no party will be obligated to
seek the consent of any health maintenance organization, insurance company,
managed care organization or other third party payor (the “Insurance Plans”)
with respect to the assignment of HPSH’s contracts with the Insurance Plans to
the New Company, and the parties shall determine whether it is in their best
interests either to retain such contractual arrangements in the name of HPSH
(with the benefits and net proceeds resulting from such contracts to be
contributed to the New Company by HPSH) or to assign such contracts to the New
Company without the consent of any such contracting party; provided that
obtaining any such assignment shall not be a condition to Closing hereunder.

5.7 Bill of Sale. HPSH shall have executed and delivered to the New Company a
Bill of Sale and Assumption of Liabilities transferring title to Hospital Assets
to the New Company, which Bill of Sale and Assumption of Liabilities shall be
substantially in the form attached hereto as Exhibit 3.

5.8 Distribution of Membership Units by HPSH to Sellers. HPSH and each Seller
shall have executed and delivered to Buyer an Assignment and Assumption of

 

22



--------------------------------------------------------------------------------

Membership Units, substantially in the form attached hereto as Exhibit 2(A), to
distribute the aggregate 1,000 Membership Units in the New Company to such
members of HPSH in accordance with Section 1.1(c).

5.9 Assignment of Transferred Units. Each Seller shall have executed and
delivered to Buyer an Assignment of Membership Units, substantially in the form
attached hereto as Exhibit 2(B), transferring the Transferred Units to be sold
by such Seller to Buyer.

5.10 New Company Agreement. Each of the Sellers (other than Foundation) shall
have executed (or otherwise agreed to be bound by) the New Company Agreement.

5.11 Signatures from Sellers. All of the members of HPSH shall have entered into
this Agreement as Sellers, as evidenced by their signature on the signature page
of this Agreement.

5.12 Management Agreement. All existing management and consulting agreements
relating to the management of the Hospital shall have been terminated as of the
Effective Date, including without limitation the Foundation Management
Agreement. In addition, Buyer and the New Company shall have entered into the
New Management Agreement, substantially in the form attached as Exhibit C to the
New Company Agreement, pursuant to which THVG shall provide day-to-day
management of the Hospital for the New Company and sublicense to the New Company
the right to use certain marks associated with Baylor Health Care System.

5.13 New Lease Agreement. New Company and HPSH shall have entered into a lease
agreement for the Real Property owned by HPSH as of the Closing Date, which
lease agreement shall be substantially in the form attached hereto as Exhibit 4.
HPSH shall have obtained a Subordination, Non-disturbance and Attornment
Agreement (SNDA) from each lender in a form reasonably satisfactory to Buyer.

5.14 [INTENTIONALLY OMITTED]

5.15 Board Approvals. The governing boards of Baylor Scott & White Health and
United Surgical Partners International, Inc., or duly authorized committees
thereof, shall have approved the completion of the transactions provided for in
this Agreement. THVG shall have received an updated valuation opinion from VMG
Health confirming the fair market value of the Purchase Price.

5.16 Transition Services Agreement. THVG and Foundation Management shall have
entered into a Transition Services Agreement, substantially in the form attached
hereto as Exhibit 5.

5.17 Provider Based Facility Attestations. HPSH shall have filed the
attestations necessary to obtain confirmation from CMS that each of the
Hospital’s outpatient facilities are recognized by CMS as “provider-based”
departments of the Hospital.

5.18 Amendment of Medical Staff By-Laws. The Medical Staff Bylaws of the
Hospital shall have been amended, pursuant to an amendment in form and substance

 

23



--------------------------------------------------------------------------------

reasonably satisfactory to Buyer, to (i) update definitions to reflect the
ownership of the Hospital by the New Company and define the term “patient
encounter,” (ii) revise the definition of “active staff” to require 24 patient
encounters at the Hospital per year and (iii) revise the definition of “courtesy
staff” to require at least one patient encounter at the Hospital during each
credentialing period to provide courtesy staff members with the ability to vote
at medical staff and committee meetings and hold office on committees, but not
medical staff offices, and to require courtesy staff members to have reasonable
attendance at medical staff meetings and to be available to serve on committees
and participate in quality and patient safety activities, as requested by the
Professional Standards Committee. Buyer shall have been provided with an updated
list of the medical staff members, including their respective categories of
privileges, with all of the Sellers (other than Foundation) being listed as
either active staff or courtesy staff members.

5.19 CMS Self Disclosure. HPSH shall have made a self-disclosure to CMS pursuant
to the CMS Self-Referral Disclosure Protocol, in a form reasonably acceptable to
Buyer, relating to potential overpayments resulting from referrals to the
Hospital made by Bruce E. Maniet, M.D. and relating to potential noncompliance
with the advertising disclosure rules applicable to physician-owned hospitals
(the “CMS Self-Disclosure”).

5.20 Amendment of Long Term Incentive Plan. HPSH shall have duly adopted, and
the Chief Executive Officer of the Hospital shall have approved, an amendment to
the Long Term Incentive Plan, which amendment shall be in form and substance
satisfactory to Buyer.

 

  6. CONDITIONS PRECEDENT TO OBLIGATIONS OF HPSH AND SELLERS.

The obligations of HPSH and Sellers hereunder are, at the option of HPSH,
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

6.1 Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement shall be true in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date. All
of the agreements of Buyer to be performed by Buyer on or before the Closing
Date shall have been duly performed in all material respects. Buyer shall
deliver to HPSH an officer’s certificate certifying as to its compliance with
this Section 6.1 and Buyer’s authorization to engage in the transactions
contemplated by this Agreement.

6.2 Action Restraining or Affecting Transaction. No action or proceeding before
a court or any other governmental agency or body shall have been instituted or
threatened to restrain or prohibit the transfer of any of the Hospital Assets,
or which in the opinion of HPSH may otherwise materially and adversely affect
the Hospital Assets, and no third party or governmental agency or body shall
have taken or threatened any action with respect to the Hospital Assets or the
transactions contemplated hereby as a result of which HPSH deems it inadvisable
to proceed with the transactions contemplated hereunder.

6.3 Management Termination Fee. Buyer shall have delivered to Foundation
Management the $750,000 termination fee at the Closing pursuant to
Section 1.3(a).

 

24



--------------------------------------------------------------------------------

6.4 Receipt of Consideration. Buyer shall have delivered to Sellers their
respective shares of the Purchase Price at the Closing, as described in
Section 1.3(a).

6.5 Governmental Permits. The New Company shall have obtained all licenses,
certificates, permits and rulings of, and submitted all notices to, all
governmental authorities (and any waiting period shall have expired in
connection therewith) that may be required at or prior to the acquisition and
operation of the business of the Hospital by the New Company.

6.6 Consents, Approvals or Authorizations. Buyer shall have obtained or waived
the requirement to obtain all consents, approvals or authorizations with respect
to any lease, contract, agreement, or other instrument or obligation which may
be necessary to consummate the transactions provided for herein or for the New
Company to receive all the rights and benefits of HPSH thereunder.

6.7 Bill of Sale. The New Company shall have executed and delivered to HPSH the
Bill of Sale and Assumption of Liabilities referred to in Section 5.7.

6.8 Assignment and Assumption of Membership Units. Buyer shall have executed and
delivered to HPSH the Assignment and Assumption of Membership Units delivered to
Buyer pursuant to Section 5.9, which shall acknowledge the assignment of the
Transferred Units to Buyer and Buyer’s agreement to be bound by the New Company
Agreement.

6.9 New Company Agreement. Buyer shall have executed and delivered the New
Company Agreement.

6.10 Lease Agreement. The New Company and HPSH shall have entered into the lease
agreement referred to in Section 5.13.

6.11 [INTENTIONALLY OMITTED]

6.12 Insurance Coverage for Pre-Effective Date Malpractice Claims. Buyer shall
have provided to HPSH evidence of “retroactive” malpractice insurance coverage
obtained on behalf of the Hospital under the master insurance policies of USP or
its affiliate that will be in place as of the Effective Date (by USP purchasing
an endorsement providing for retroactive coverage for the Hospital), and 46.9%
of the cost for such insurance coverage shall be borne by HPSH and shall be
deducted from the Purchase Price as described in Schedule 1.3(a). The remaining
53.1% of the cost for such insurance shall be borne by THVG.

6.13 Transition Services Agreement. THVG and Foundation Management shall have
entered into the Transition Services Agreement referred to in Section 5.16.

 

25



--------------------------------------------------------------------------------

  7. POST-CLOSING COVENANTS.

7.1 Indemnification.

(a) Indemnification by Buyer. Subject to the limitations in Section 7.1(c),
Buyer shall indemnify, defend and hold HPSH, each Seller, and Foundation
Management at all times harmless from and against any loss, damage, fine,
penalty, cost and expense (including reasonable attorneys’ fees and other costs
of defense) caused by or arising out of or in connection with any
misrepresentation, breach of warranty, nonfulfillment of any agreement or
covenant on the part of Buyer under this Agreement a pursuant to any Assumed
Liability.

(b) Indemnification by HPSH and Sellers. Subject to the limitations in this
Section 7.1(b) and Section 7.1(c), HPSH and each Seller shall indemnify, defend
and hold Buyer, its managers, members, officers and representatives, and the New
Company at all times harmless from and against any loss, damage, diminutions in
value, fine, penalty, cost or expense (including reasonable attorneys’ fees and
other costs of defense) caused by or arising out of or in connection with
(i) any Excluded Liability, or (ii) any misrepresentation, breach of warranty or
nonfulfillment of any agreement on the part of HPSH under this Agreement;
provided, however, that Buyer shall not be entitled to make any claim for
indemnification pursuant to subsection (ii) above (A) until the monetary value
of all such claims (on a cumulative basis) exceeds $300,000, in which event the
applicable Sellers or HPSH as the case may be shall be liable for the full
monetary value of all such breaches (including the initial $300,000), (B) at any
time after the second anniversary of the Closing Date, except for claims
asserted in writing pursuant to subsection (ii) prior to such second anniversary
or (C) that, when aggregated with all of the claims made pursuant to subsection
(ii), would cause the total liability of HPSH to exceed 50% of the Purchase
Price or of any Seller to exceed 50% of the aggregate amount paid to such party
pursuant to Sections 1.3(a), as set forth on Schedule 1.3(a) attached hereto;
further, provided, that the foregoing limitations shall not apply to any claims
made with respect to any breach of Section 2.1, 2.2, 2.4 (last sentence only),
2.8, 2.20, 2A.1 or 2A.2, any claims relating to any liability of HPSH not
assumed by Buyer, which shall remain the obligation of HPSH at all times, or any
claims based on intentional fraud as to specific representations and warranties
set forth in this Agreement.

(c) Limitations on Indemnification. The indemnification obligations of the
parties pursuant to this Section 7.1 shall be subject to the following:

(X) The amount of damages, losses, liabilities and expenses required to be paid
by any party to indemnify any other party pursuant to this Section 7.1 shall be
reduced to the extent of such indemnifying party’s pro rata share of any amounts
actually received by the indemnified party after the Closing Date pursuant to
the terms of insurance policies (if any) covering such claim; and

(Y) The amount of damages, losses, liabilities and expenses required to be paid
by any party to indemnify any other party pursuant to this Section 7.1 shall be
reduced by such indemnifying party’s pro rata share of the amount of any
federal, state or local tax benefit actually realized by the indemnified party
as a result of such claim.

 

26



--------------------------------------------------------------------------------

(Z) All representations, warranties and covenants of the parties hereto
contained in this Agreement, including any exhibit, schedule or certificate
delivered in connection herewith, shall survive the Closing until potential
claims related thereto are time barred pursuant to Section 7.1(b) or, if no time
limit is specifically referred to, until the applicable statute of limitations.

(d) Exception. Notwithstanding the foregoing, this Section 7.1 shall not apply
to any losses arising out of a breach of the respective covenants of the parties
set forth in Sections 7.2 through 7.10.

(e) Procedure for Indemnification. Any party that intends to enforce an
indemnity obligation shall give the indemnifying party notice of any claim as
soon as practicable. The failure to give such notice shall not constitute a
waiver or release of the indemnifying party, but the obligation of the
indemnifying party shall be reduced to the extent of any actual monetary
prejudice resulting from the indemnified party’s delay or failure to give any
such notice.

(f) Offset Right. For purposes hereof, a “valid claim” shall be one that has
been acknowledged in writing by the party against whom the claim is made or, in
the event of any dispute relating to an asserted claim, established pursuant to
a final and binding ruling of a court or (if applicable) arbitrator. In order to
assure payment of any valid claim that any party may have against another party
pursuant to this Section 7.1, each party hereby agrees that the New Company is
authorized to pay any distributions that would otherwise be payable to the party
that is liable for such valid claim to the claimant, as and to the extent
necessary to pay any such valid claim. The foregoing right shall survive any
transfer of any interest in the New Company by such party to its owners, and the
offset rights granted herein shall continue after any such transfer.

(g) Third Party Claims.

(i) In the case of a claim originating from a person other than a party hereto
(a “Third Party Claim”), the party seeking indemnification hereunder in respect
thereof (the “Indemnified Party”) shall give written notice to the party from
whom indemnification is sought (the “Indemnifying Party”) of any such Third
Party Claim forthwith after receiving notice thereof if the Indemnified Party
fails to give such written notice to the Indemnifying Party, such failure shall
not preclude the Indemnified Party from demanding indemnification from the
Indemnifying Party, but its right to indemnification may be reduced to the
extent that such delays increased the amount of liability or the cost of the
defense.

(ii) The Indemnifying Party shall have the right, by written notice to the
Indemnified Party given not later than 30 days after receipt of the notice
referred to this subsection 7.1(g), to assume the control of the defense,
compromise or settlement of the Third Party Claim. The assertion of such right
shall constitute an acknowledgement by the Indemnifying Party that such claim in
an indemnifiable claim for which the Indemnifying Party is responsible under
this Section 7.1.

(iii) Upon the assumption of control of any Third Party Claim by the
Indemnifying Party, the Indemnifying Party shall diligently proceed with the
defense,

 

27



--------------------------------------------------------------------------------

compromise or settlement of the Third Party Claim at its sole expense,
including, if necessary, employment of counsel reasonably satisfactory to the
Indemnified Party and, in connection therewith, the Indemnified Party shall
co-operate fully (but at the expense of the Indemnifying Party with respect to
any reasonable out-of-pocket expenses incurred by the Indemnified Party) to make
available to the Indemnifying Party all pertinent information and witnesses
under the Indemnified Party’s control, make such assignments and take such other
steps as in the opinion of counsel for the Indemnifying Party, acting
reasonably, are reasonably necessary to enable the Indemnifying Party to conduct
such defense. The Indemnified Party shall have the right to participate in the
negotiation, settlement or defense of any Third Party Claim at its own expense.
Moreover, if the Indemnifying Party assumes control of a Third Party Claim, the
Indemnified Party shall not pay, or permit to be paid, any part of the Third
Party Claim unless (i) the Indemnifying Party consents in writing to such
payment, (ii) the Indemnifying Party, withdraws from the defense of such Third
Party Claim, (iii) a final judgment from which no appeal may be taken by or on
behalf of the Indemnifying Party is entered against the Indemnified Party in
respect of such Third Party Claim or (iv) the Indemnified Party shall waive any
right to indemnification hereunder; provided, however, that the Indemnifying
Party shall not, without the written consent of the Indemnified Party (which
written consent shall not be unreasonably withheld, conditioned or delayed) pay,
compromise or settle any such Third Party Claim unless such payment, settlement
or compromise is solely for monetary damages, by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim and includes an unconditional release of the Indemnified
Party from all liability arising out of such Third Party Claim.

(iv) Following the Closing, except for claims based on intentional fraud as to
specific representations and warranties set forth in this Agreement and
equitable relief as to the obligations set forth in Sections 1.3(b)(ii) and
1.3(c), Sections 7.2 through 7.4 and Sections 7.6 through 7.11, the sole and
exclusive remedy for all claims arising under, out of, or related to this
Agreement shall be the right to indemnification under this Section 7. The
provisions of this Section 7, including the limitations on the indemnification
obligations, were specifically bargained for between the parties and were taken
into account by the parties in arriving at the Purchase Price. HPSH and the
Sellers have specifically relied upon the provisions of this Section 7 in
agreeing to the Purchase Price and in agreeing to provide the specific
representations and warranties in this Agreement.

(h) CMS Indemnification Funds. The CMS Indemnification Funds referenced in
Section 1.3(d) shall be available to secure payment obligations of HPSH and
Sellers that may arise under the CMS Self-Disclosure described in Section 5.19
above, and the unused portion of such CMS Indemnification Funds (if any) shall
be paid out to Sellers on a pro rata basis in accordance with their respective
Purchase Price Ratios promptly after there is a final resolution of the amount
to be paid to CMS.

7.2 Books and Records; Personnel. For a period of five years from the Closing
Date:

(a) The New Company shall retain, and shall not dispose of or destroy, the
material books and records included in the Hospital Assets relating to periods
prior to the Effective Date (“Books and Records”).

 

28



--------------------------------------------------------------------------------

(b) The New Company shall allow HPSH and each Seller and its agents access to
all Books and Records during normal working hours at the Hospital or at any
location where any Books and Records are stored, and such parties shall have the
right, at their expense, to make copies of any Books and Records; provided,
however, that any such access or copying shall be (i) subject to the execution
of an appropriate confidentiality agreement and (ii) had or done in such a
manner so as not to interfere with the normal conduct of the New Company’s and
Buyer’s businesses.

(c) The New Company shall make available to HPSH and each Seller upon written
request (i) copies of any Books and Records, (ii) Buyer’s and the New Company’s
personnel to assist such parties in locating and obtaining any Books and Records
and (iii) any of Buyer’s or the New Company’s personnel whose assistance or
participation is reasonably required by such parties or any of their affiliates
in anticipation of, or in preparation for, any investigation, inquiry, pending
or threatened litigation, tax or other matters in which any such party or any of
its affiliates is involved; provided, however, that any such copying or
assistance shall be had or done in such a manner so as not to interfere with the
normal conduct of Buyer’s and the New Company’s businesses. The party making
such request shall reimburse Buyer and the New Company for the reasonable
out-of-pocket expenses incurred by Buyer or the New Company in performing the
covenants contained in this Section 7.2.

7.3 Restrictive Covenants.

(a) In order to assure that Buyer and the New Company will realize the value and
goodwill inherent in the Hospital Assets, HPSH and each Seller other than
Foundation (who, together with the direct or indirect owners and all trustees
and beneficiaries of such Seller, are collectively referred to in this
Section 7.3(a) as the “Covenantors” and, individually, as a “Covenantor”) hereby
agrees, as to himself, herself or itself and not as to any other Covenantor, as
follows:

(i) Until eight years after the Closing Date (except that with respect to
Foundation, the term of the non-competition covenant set forth in this
Section 7.3(a) shall be for a period of three years), such Covenantor will not
own, acquire or have any ownership interest, direct or indirect (including
without limitation ownership interests held by immediate family members of any
Covenantor or trusts for the benefit of any Covenantor’s immediate family
members, provided that “immediate family member” as used in this parenthetical
shall not include any children of the Covenantor who are surgeons), in, or
provide funds or otherwise participate in the development of any hospital or
ambulatory surgery center or in any other surgical facility located within a 15
mile radius of any of the Hospital’s facilities, (the “Non-Compete Area”),
including without limitation any endoscopy or pain facility, outpatient surgery
center, imaging facility, any hospital with surgical facilities, or any
operating room or rooms in doctors’ offices where surgical, gastroenterology,
imaging or pain procedures are performed that are customarily performed in
hospitals, endoscopy centers, pain facilities or outpatient surgical centers or
for which a facility fee is charged, or in any other firm or entity that owns or
operates such surgical center, endoscopy, imaging or pain facility, hospital or
doctors’ offices (including without limitation ownership interests in the
medical practice of such Covenantor if any members of such practice perform any
such procedures in the medical practice office space, notwithstanding whether
such medical practice office space is leased or owned)

 

29



--------------------------------------------------------------------------------

within the Non-Compete Area; provided, however, that this subsection (a) shall
not apply to (i) the ownership by any Covenantor of shares of a publicly held
corporation owned indirectly through a publicly held mutual fund or purchased
through a broker on an established stock exchange or the Nasdaq stock market at
an original cost of not more than $25,000 or owned indirectly through a publicly
held mutual fund, (ii) the continuation of the practice of any Covenantor
performing surgical procedures in his or her office (A) for which no separate
facility fee, technical component, “tray fee” or “payment differential” (i.e. a
professional fee that is greater than the professional fee that would be paid if
the procedure were performed in the Hospital) is paid or charged, (B) that are
the types of procedures that have been performed in such physician’s office for
at least the past 12 months prior to the Effective Date and (C) that are not
procedures that were performed in the Hospital by such Covenantor during the 12
month period prior to the Effective Date, (iii) any Covenantor participating on
any hospital medical staff committees, offices or boards, so long as no
compensation for services related directly to any such hospital’s surgery
facility or program is paid to such Covenantor, (iv) any Covenantor holding
medical staff privileges or performing surgery at any hospital or ambulatory
surgery center, (v) the ownership interests in a competitive facility that are
currently held by a Seller and disclosed on Schedule 7.3, (vi) the receipt by
any Covenantor of compensation for their position as a Medical Director of a
hospital so long as the compensation is not based on revenues or profits from
surgery, (vii) the receipt of normal on-call coverage fees from a hospital, so
long as the compensation is not based on revenues or profits from surgery,
(viii) employment by an affiliate of Baylor (as long as such Covenantor is
allowed to maintain ownership in the New Company and perform procedures at the
Hospital), or (ix) the employment by a competitive facility that is disclosed on
Schedule 7.3, so long as the employer permits the Covenantor to continue to own
an interest in the New Company and to perform procedures at the Hospital
(subject to subsection (h) below).

(ii) During the period referred to in subsection (a)(i) above, such Covenantor
shall not: (i) be engaged as an employee, officer, director, agent, manager or
consultant, or in any similar capacity, with any firm or entity in which
Covenantor would not be permitted to have a financial interest pursuant to the
provisions of subsection (a) above or with any entity (including a non-profit
entity that employs physicians) that is affiliated with any such competitor;
(ii) influence or attempt to influence, either directly or indirectly, any
physician, supplier, health care facility, preferred provider organization,
health maintenance organization or other third party payor not to continue such
person’s or entity’s relationship with the Hospital or Buyer or its affiliates;
or (iii) solicit (other than solicitations in the form of general employment
advertisements placed in newspapers or other publications of general
circulation), induce or attempt to induce any employee, independent contractor,
consultant, physician or any other person associated with the Hospital or Buyer
or any of its affiliates to leave the employment of, or to otherwise discontinue
his, her or its association with, the Hospital or Buyer or such affiliate.

(b) In order to assure that Buyer and the New Company will realize the value and
goodwill inherent in the Hospital Assets, Foundation and its affiliates (which
are collectively referred to in this Section 7.3(b) as the “Covenantors” and,
individually, as a

 

30



--------------------------------------------------------------------------------

“Covenantor”) hereby agrees, as to itself and not as to any other Covenantor
described in Section 7.3(a), as follows:

(i) Until three years after the Closing Date, such Covenantor will not own,
acquire or have any ownership interest, direct or indirect, in, or provide funds
or otherwise participate in the development of any hospital or ambulatory
surgery center or in any other surgical facility located within a 15 mile radius
of the Hospital’s main campus facility at 3601 Calais Street, Sherman, Texas
75090 (the “Foundation Non-Compete Area”), including without limitation any
endoscopy or pain facility, outpatient surgery center, imaging facility, any
hospital, any hospital with surgical facilities, or any operating room or rooms
in doctors’ offices owned or managed by Covenantor where surgical,
gastroenterology, imaging or pain procedures are performed that are customarily
performed in hospitals, endoscopy centers, pain facilities or outpatient
surgical centers or for which a facility fee is charged, or in any other firm or
entity that owns or operates such surgical center, endoscopy, imaging or pain
facility, hospital or doctors’ offices within the Foundation Non-Compete Area;
provided, however, that this subsection (b) shall not apply to (A) the ownership
by any Covenantor of shares of a publicly held corporation owned indirectly
through a publicly held mutual fund or purchased through a broker on an
established stock exchange or the Nasdaq stock market at an original cost of not
more than $25,000 or owned indirectly through a publicly held mutual fund or
(B) the ownership interests in a competitive facility that are currently held by
a Seller and disclosed on Schedule 7.3.

(ii) During the period referred to in subsection (b)(i) above, such Covenantor
shall not: (A) be engaged as an agent, manager or consultant, or in any similar
capacity, with any firm or entity in which Covenantor would not be permitted to
have a financial interest pursuant to the provisions of subsection (b)(i) above
or with any entity (including a non-profit entity that employs physicians) that
is affiliated with any such competitor; (B) influence or attempt to influence,
either directly or indirectly, any physician, supplier, health care facility,
preferred provider organization, health maintenance organization or other third
party payor not to continue such person’s or entity’s relationship with the
Hospital or Buyer or its affiliates; or (C) solicit (other than solicitations in
the form of general employment advertisements placed in newspapers or other
publications of general circulation), induce or attempt to induce any employee,
independent contractor, consultant, physician or any other person associated
with the Hospital or Buyer or any of its affiliates to leave the employment of,
or to otherwise discontinue his, her or its association with, the Hospital or
Buyer or such affiliate.

(c) If this Section 7.3 is declared unenforceable in any judicial proceeding for
being of too long a duration or covering too large a geographic area, then this
Section 7.3 shall still be enforceable for such maximum period of time and
within such geographic area as will make the provisions hereof enforceable.

(d) The Covenantors acknowledge that the rights and privileges granted to Buyer
and the New Company herein are of special and unique character, which gives them
a peculiar value, the loss of which may not be reasonably or adequately
compensated for by damages in an action at law, and that a breach by any
Covenantor of this Section 7.3 will cause Buyer great and irreparable injury and
damage. Accordingly, the Covenantors hereby agree that Buyer, together with its
affiliate or any of them (including the New Company), shall be entitled to
remedies of injunction, specific performance or other equitable relief to
prevent a breach of this Section 7.3. This provision shall not be construed as a
waiver of any other rights or remedies which Buyer may have for damages or
otherwise. In addition, subject to subsection (h)

 

31



--------------------------------------------------------------------------------

below, if any Covenantor violates the non-competition covenant set forth in this
Section 7.3, such Covenantor shall thereupon be deemed to have made an offer to
purchase the number of Transferred Units (the “Offered Units”) sold by such
Seller to Buyer. The purchase price for the Offered Units will be equal to the
amount paid by Buyer for the Offered Units.

(e) Buyer may, in its sole discretion, waive any or all of the provisions of
this Section 7.3, in whole or in part, as to any Covenantor. Any such waiver
must be in writing and specifically refer to this Section 7.3.

(f) Notwithstanding the foregoing in Section 7.3, any breach of this Section 7.3
by any party shall not be deemed a violation of this Section 7.3 by any other
party, but shall only be a breach by the party who violates this Section 7.3 and
shall not subject any non-breaching party to any liability under this Agreement.

(g) Nothing in this Section 7.3 shall prevent any physician from providing care
and treatment to any patient of such physician at any location at any time and,
accordingly, the parties agree that Section 15.50 of the Texas Business and
Commerce Code (“TBCC Section 15.50”) is not applicable to this Section 7.3.
Nevertheless, to the extent the New Company has custody or control of the
identity and/or records of the patients a physician treated during the term of
this Agreement, the physician shall have access to and any copies of such
medical records of the physician’s patients, upon authorization of the patient,
for a reasonable fee as established by the Texas Medical Board, subject to
lawful policies and procedures of the Hospital relating to medical records and
patient identifying information. In addition, any access to a list of patients
or to a patient’s medical records furnished pursuant to this provision shall not
require such list or records to be provided in a format different from that in
which such records are then maintained, except with the consent of the New
Company.

Because physicians are not restricted in the care and treatment of patients, it
is not the intention of Buyer or the Sellers to permit any physician to “buy
out” the covenant established by this Section 7.3. If, however, a court of
competent jurisdiction or arbitrator appointed and serving in accordance with
the terms and conditions of this Agreement determines that any of the covenants
established by this Section 7.3 will not be enforceable unless a buy-out is
established as contemplated by TBCC Section 15.50, the parties agree that each
Seller who is a physician shall have such a buy-out right and that, based on
relevant, credible data and information duly considered by each Seller who is a
physician, a reasonable price for the buy-out is, in respect of each Seller who
is a physician, the greater of (i) 1.5 times the gross revenues of the New
Company for the most recent prior calendar year or (ii) five times the New
Company’s earnings before interest, taxes, depreciation and amortization for the
most recent prior calendar year, in each case (A) less the New Company’s
outstanding debt (including capital leases and the current portion of any debt)
as of the last day of such prior calendar year and (B) multiplied by the
percentage ownership interest in the New Company represented by the Units held
by such physician Covenantor. In addition, upon any such buy-out, the Unit(s)
held by such physician Covenantor shall automatically be transferred to the New
Company. This Section 7.3(g) is intended to apply if, and only if, in the
absence of this Section 7.3(g), a court or arbitrator would conclude that any of
the covenants in this Section 7.3 are unenforceable and/or void. Otherwise, this
provision shall have no force or effect. If this provision applies to a
physician Covenantor, and all requirements hereof (including payment of all
amounts due and transfer of all applicable

 

32



--------------------------------------------------------------------------------

Units) are complied with, then the covenant set forth in Sections 7.3(a) and
(b) shall not apply to such physician Covenantor. This Section 7.3(g) does not
limit the application of any other covenants of a physician Covenantor set forth
in the Agreement.

(h) In the event that any Covenantor who is employed by a competitor ceases to
comply with the requirements of Section 7.3(a)(ix) above at any time prior to
June 1, 2018, in lieu of the provisions of Section 7.3(d) above, such Covenantor
shall be deemed to have transferred all of his or her Units to THVHP in
consideration for a payment of $1.00 by THVHP to said Covenantor. If such event
occurs on or after June 1, 2018, Section 7.3(d) shall apply.

7.4 Disposition of Withheld Funds.

(a) Effective Date Debt Amount. To the extent not accounted for at the Closing,
Sellers authorize Buyer to pay from the Withheld Funds any amounts due to Buyer
in the event there is a decrease in the Purchase Price due to any increases in
the principal amount of the Assumed Debt at the Effective Date as compared to
the outstanding principal balance of the Assumed Debt as of the Reference Date
pursuant to Section 1.3(b)(i)(1). If the amount of the Withheld Funds is less
than the amount owing to Buyer pursuant to the foregoing sentence, then each
Seller shall promptly pay to Buyer the amount owing (subject to the offset right
provided in Section 7.1(e) if Sellers fail to make such payment) based upon the
Seller’s Purchase Price Ratio. No Seller shall have liability for the failure of
any other Seller to pay any amount due under this Section 7.4. Conversely, the
Purchase Price shall be increased for any reductions in the Assumed Debt prior
to the Closing pursuant to Section 1.3(b)(ii)(1).

(b) Unused Portion of Withheld Funds. Within 90 days after the Effective Date
(subject to delays caused by deficiencies in HPSH’s books and records relevant
to the calculation of the Target Working Capital, or any other delays as may be
mutually agreed by Buyer and the Representative), Buyer shall pay to Sellers,
based upon their respective Purchase Price Ratios, any unused portion of the
Withheld Funds.

(c) If Chindrich has purchased Units in the New Company as provided in
Section 1.3(d)(iii) on or before December 15, 2015, the Chindrich Withhold shall
be paid to Sellers, on a pro rata basis in accordance with their respective
Purchase Price Ratios. If such purchase has not been completed by October 31,
2015, the Chindrich Withhold shall be retained by Buyer and shall not be payable
to Sellers. If the Chindrich Withhold is paid to the Sellers, each Seller other
than Foundation (the “Other Sellers”) shall be deemed to have transferred to the
New Company a number of Units equal to (i) the number of Units issued to
Chindrich by the New Company multiplied by (ii) a fraction, the numerator of
which is the number of Units held by such Other Seller following completion of
the sale of the Transferred Units pursuant hereto and the denominator of which
is the total number of Units held by all Other Sellers immediately following the
sale of the Transferred Units pursuant hereto.

(d) Sherman ASC Withhold. The Sherman ASC Withhold shall be paid to the Sellers,
on a pro rata basis in accordance with Schedule 1.3(a), only if on or before
October 1, 2015 (i) the New Company successfully completes the acquisition of
substantially all of the assets of the Sherman ASC consistent with the terms set
forth in the letter of intent referred to in Recital G and (ii) Kailash
Narasimhan, M.D. has purchased eight Membership Units for a purchase price of
$200,000. If the conditions described in clause (i) and (ii) are not

 

33



--------------------------------------------------------------------------------

satisfied on or before October 1, 2015, the Sherman ASC Withhold shall be
retained by Buyer and shall not be paid to Sellers. In the event the Sherman ASC
Withhold is paid to Sellers, the proceeds received from Dr. Narasimhan will be
distributed to the Other Sellers and each Other Seller shall be deemed to have
transferred and sold to the New Company a number of Units equal to eight times a
fraction, the numerator of which is the number of Units held by such Other
Seller immediately following the sale of the Transferred Units pursuant hereto
and the denominator of which is the total number of Units held by all Other
Sellers immediately following the sale of the Transferred Units pursuant hereto.

7.5 Tax and Medicare Effects. None of the parties (or any such party’s counsel
or accountants) has made or is making any representation to any other party (or
to such party’s counsel or accountants) concerning any of the tax or Medicare
effects of the transactions provided for in this Agreement, and each party
hereto represents that each has obtained, or will obtain, independent tax and
Medicare advice with respect thereto and upon which it has and will solely rely;
provided, however, that each party hereto agrees that it is valuing the tangible
Hospital Assets at no greater than their net book value as shown on the books
and records of HPSH as of the Closing.

7.6 Delivery of Collections Received by HPSH After Closing. From and after the
Closing, the New Company may collect all receivables and other items that are
intended to be transferred to the New Company as part of the Hospital Assets as
provided in this Agreement, and to endorse with the name of HPSH any checks or
drafts received on account of any such receivables or other items of the
Hospital Assets (including without limitation payments received by HPSH under
the Medicare or Medicaid programs). HPSH shall deliver to the New Company
promptly after the receipt thereof, any cash, checks or other property which
HPSH receives after the Closing Date in respect of any claims, contracts,
licenses, leases, commitments, sales orders, purchase orders, receivables of any
character or any other items transferred or intended to be transferred to the
New Company as part of the Hospital Assets under this Agreement.

7.7 Change of HPSH’s Name. If necessary in order to file the articles of
organization of the New Company, or if otherwise requested by Buyer, HPSH shall
either file an appropriate consent with the Texas Secretary of State or cause
HPSH’s articles of organization to be amended through an appropriate filing with
said Secretary of State in order to change the name of HPSH to a name that does
not conflict with the New Company’s name.

7.8 Termination of Employee Participation in Plans. HPSH shall be solely
responsible for any unfunded or underfunded obligations of HPSH to the Plans
referred to in Schedule 2.17 that are accrued as of the Effective Date. Buyer
shall use its commercially reasonable efforts to facilitate the rollover of all
funds and accounts held for the beneficiaries of the Plans who voluntarily elect
to make such rollovers into one or more of the pension and/or profit sharing
plans maintained by USP or its affiliates, as and to the extent such rollovers
are permissible under applicable laws and regulations and the terms of USP’s (or
its affiliate’s) plans.

7.9 Employee Leasing Arrangement. Anything herein or in the New Management
Agreement to the contrary notwithstanding, HPSH agrees that, during the period
from the Effective Date to October 1, 2015, or such earlier date as Buyer may
specify by giving

 

34



--------------------------------------------------------------------------------

at least 30 days prior written notice to HPSH (the “Employee Leasing Period”),
HPSH will continue to employ all Hospital employees under their current
compensation arrangements and other terms of employment, and Foundation will
continue to administer the employees’ current employee benefit plans. HPSH will
“lease” such employees to the New Company during the Employee Leasing Period,
and the New Company will reimburse HPSH or Foundation (as the case may be) for
all costs and expenses (including employee benefit costs) associated with such
employment accrued during the Employee Leasing Period. Such benefits shall
include workers’ compensation insurance, health insurance, participation in the
Plans, vacation and sick leave accruals, any and all other salary and non-salary
benefits all in accordance with Foundation’s current policies and programs;
provided, however, that Foundation shall not be obligated to provide
professional liability insurance and employment practices insurance from and
after the Closing Date (which insurance shall be provided by the New Company and
which employment practices insurance shall name HPSH as an additional named
insured). The parties hereto acknowledge and agree that (a) the contributions
required to be made by Foundation under the Plans with respect to any Plan year
that includes the Employee Leasing Period will be made by Foundation up to the
Effective Date and the New Company will make such contributions from and after
the Effective Date, (b) after the Closing, neither Foundation nor HPSH shall
change any compensation or benefit program without Buyer’s prior written
consent, (c) effective immediately following the end of Employee Leasing Period,
USP (as Buyer’s subcontractor) shall hire (for the benefit of the New Company,
as provided in the New Management Agreement) all Hospital employees then
employed by HPSH pursuant to this Section 7.9 and (d) during the Employee
Leasing Period, all Hospital employees provided by HPSH pursuant to this
Section 7.9 shall be under the New Company’s direction and control and HPSH and
the New Company shall cooperate in all reasonable respects in the termination
and hiring of Hospital employees, but neither party shall be obligated to carry
out any instruction from the other that such party believes is inconsistent with
its legal obligations. The arrangement provided for in this Section 7.9 is
temporary and designed to promote administrative convenience and preserve
continuity of benefits for personnel, and the arrangement is not intended to be
long-term or continuing and is in the nature of a temporary special project.

7.10 Letter to CMS. Buyer, HPSH and the New Company each shall execute and
deliver to CMS a letter, substantially in the form attached hereto as Exhibit 6,
relating to the assignment of HPSH’s Medicare provider agreement in connection
with the change of ownership of the Hospital.

7.11 Early Retirement. In the event of the Retirement (as defined in the New
Company Agreement) of any Other Seller prior to June 1, 2018, such Other Seller
shall be deemed to have transferred and assigned all of his or her Units to
THVHP in consideration for the payment of $1.00 by THVHP to such Other Seller.
If any such Retirement occurs on or after June 1, 2018, the provisions of
Section 15.9(a) of the New Company Agreement shall apply instead of this Section
7.11.

7.12 Survival. Each of the provisions set forth in this Section 7 shall survive
the Closing Date, in accordance with their terms.

 

35



--------------------------------------------------------------------------------

  8. TERMINATION.

8.1 By Mutual Consent. This Agreement may be terminated without further
obligation of the parties at any time prior to Closing by mutual consent of
Buyer and HPSH.

8.2 Damages. No party shall be liable in damages to any other party as a result
of the failure to consummate the transactions contemplated by this Agreement
unless such failure is caused by the material breach of such party of any of the
terms of this Agreement.

8.3 Unilateral Termination. If, through no fault of or breach by a party hereto
that desires to terminate this Agreement, the conditions precedent to the
obligations of such party hereunder have not been met or waived and, therefore,
the Closing has not taken place by July 1, 2015, this Agreement may be
unilaterally terminated by written notice given by either Buyer or HPSH to the
other parties.

 

  9. ASSIGNMENT.

All parties hereto acknowledge and agree that Buyer shall have the right to
assign and delegate any of its rights and obligations under this Agreement to an
affiliate of Buyer without any prior consent of any Seller or HPSH. Accordingly,
Buyer shall have the right to designate one or more affiliates of Buyer to
purchase all or any portion of the Hospital Assets pursuant hereto. No such
assignment or delegation by Buyer to any such affiliate shall limit or release
Buyer with respect to its obligations under this Agreement, which shall remain
in full force and effect notwithstanding such assignment or delegation.

 

  10. ENTIRE AGREEMENT.

This Agreement (including the Exhibits and Schedules attached hereto) sets forth
the entire agreement and understanding of the parties with respect to the
transactions contemplated hereby and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof, including
without limitation the Term Sheet, dated December 7, 2012, heretofore signed by
THVG and HPSH. The parties have voluntarily agreed to define their rights,
liabilities and obligations exclusively in contract pursuant to the express
terms of this Agreement. The parties disclaim that they are owed any duties or
are entitled to any remedies not expressly stated in this Agreement. This
Agreement embodies the justifiable expectations of sophisticated parties derived
from arm’s-length negotiations. All parties to this Agreement specifically
acknowledge that no party has any special relationship with another party that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm’s-length transaction. The sole and exclusive remedies for any
breach of the terms and provisions of this Agreement (including any
representations and warranties set forth herein, made in connection herewith or
as an inducement to enter into this Agreement) or any claim or cause of action
otherwise arising out of or related to the sale and purchase of the Company
shall be those remedies available at law or in equity for breach of contract
only (as such contractual remedies have been further limited or excluded
pursuant to the express terms of this Agreement). No party to this Agreement
shall have any remedies or cause of action (whether in contract or in tort) for
any statements, communications, disclosures, failures to disclose,
representations or warranties not expressly provided in this Agreement. There
are no implied representations or warranties in this Agreement. All
representations and warranties in this Agreement are

 

36



--------------------------------------------------------------------------------

contractual in nature only and subject to the sole and exclusive remedies
provided in Section 7. No person is asserting the truth of any representation
and warranty in this Agreement; rather, the parties have agreed that if any
representations and warranties of any party prove untrue, the other parties
shall have the specific rights and remedies provided in Section 7 as the
exclusive remedy therefor, and that no other rights, remedies or causes of
action (whether in law or in equity or whether in contract or in tort) are
permitted to any party as a result of the untruth of any such representation and
warranty.

 

  11. NOTICES.

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when received if delivered personally, given by e-mail or other equivalent
internet transmission, mailed first class, postage prepaid, registered or
certified mail, delivered by Federal Express or other courier service, or sent
by facsimile or other online transmission system, as follows:

If to Buyer:

USP North Texas, Inc.

15305 Dallas Parkway, Suite 1600-LB28

Addison, Texas 75001

Attention: General Counsel

FAX No. (972) 267-0084

With a copy to:

Robert D. Mosher

Nossaman LLP

777 South Figueroa Street, 34th Floor

Los Angeles, California 90067

FAX No. (213) 612-7801

e-mail address: rmosher@nossaman.com

If to HPSH or any Seller other than Foundation:

c/o Jennifer L. Graul

1006 Quail Run Road

Southlake, Texas 76092

FAX No. (214) 764-9819

email address: graulj@jlgraullaw.com

With a copy to:

Foundation HealthCare, Inc.

14000 North Portland Ave., Suite 200

Oklahoma City, OK 73134

Attention: Marcelo M. Puiggari

FAX No. (405) 608-1835

email address: Marcelo.Puiggari@fdnh.com

 

37



--------------------------------------------------------------------------------

If to Foundation and Foundation Management:

Foundation HealthCare, Inc.

14000 North Portland Ave., Suite 200

Oklahoma City, OK 73134

Attention: Marcelo M. Puiggari

FAX No. (405) 608-1835

email address: Marcelo.Puiggari@fdnh.com

With a copy to:

McAfee & Taft A Professional Corporation

Two Leadership Square, 10th Floor

211 N. Robinson Avenue

Oklahoma City, OK 73102

Attention: J. Michael Nordin

FAX No. (405) 228-7415

email address: mike.nordin@mcafeetaft.com

 

  12. GOVERNING LAW; INTERPRETATION; SECTION HEADINGS.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas. The Section headings contained herein are
for purposes of convenience only, and shall not be deemed to constitute a part
of this Agreement or to affect the meaning or interpretation of this Agreement
in any way.

 

  13. GENERAL.

All of the terms, provisions, covenants, representations, warranties and
conditions of this Agreement shall survive the consummation of the transactions
provided for or contemplated herein only to the extent set forth herein and
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns. Except as otherwise
expressly provided herein, this Agreement may be amended, modified, superseded
or canceled, and any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by HPSH and Buyer or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect the right to enforce the same.
No waiver by any party of any condition, or of the breach of any term,
provision, covenant, representation or warranty contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of the breach of any other term,
provision, covenant, representation or warranty. In the event that any one or
more of the provisions of this Agreement shall be held or otherwise found to be
invalid, illegal or unenforceable, all other provisions hereof shall be given
effect separately there from and shall not be affected thereby. Except as
expressly permitted by Section 9, none of the parties hereto shall assign any of
its rights or obligations hereunder without the prior written consent of the
other parties hereto. This Agreement is for the sole benefit of the undersigned
parties hereto and is not for the benefit of any third party.

 

38



--------------------------------------------------------------------------------

  15. FURTHER ASSURANCES.

HPSH and each Seller shall execute and deliver such other documents and
instruments, and take such other actions, as Buyer may reasonably request in
order more fully to vest and perfect (a) in the New Company all title and
interest in and to the Hospital Assets intended to be conveyed hereby and (b) in
Buyer all title and interest in the Transferred Units.

 

  16. COUNTERPARTS.

Separate copies of this Agreement may be signed by the parties hereto, with the
same effect as though all of the parties had signed one copy of this Agreement.
Signatures received by facsimile or other electronic transmission shall be
effective as original signatures.

 

  17. ATTORNEYS’ FEES

In any action at law or in equity to enforce any of the provisions or rights
under this Agreement, the unsuccessful party to such litigation, as determined
by the court in any final judgment or decree, shall pay the successful party or
parties all costs, expenses and reasonable attorneys’ fees incurred therein by
the successful party or parties (including without limitation such costs,
expenses and fees on any appeal or in connection with any bankruptcy
proceeding), and if the successful party recovers judgment in any such action or
proceeding, the costs, expenses and attorneys’ fees shall be included in and as
part of such judgment.

 

  18. WAIVER OF JURY TRIAL.

Each party hereto hereby irrevocably and unconditionally waives trial by jury in
connection with any action or proceeding instituted under or relating to this
Agreement, or any other document executed pursuant hereto, or in connection with
any counterclaim resulting from any such action or proceeding.

 

  19. INTERPRETATION OF AGREEMENT.

The parties hereto acknowledge and agree that this Agreement has been negotiated
at arm’s length and among the parties equally sophisticated and knowledgeable in
the matters dealt with in this Agreement. Accordingly, any rule of law or legal
decision that would require interpretation of any ambiguities in this Agreement
against the party that has drafted it is not applicable and is waived. The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the parties as set forth in this Agreement.

 

  20. COMPLIANCE.

The parties hereto enter into this Agreement with the intent of consummating the
transactions described herein in full compliance with applicable state, and
federal laws, including but not limited to federal and state anti-fraud and
abuse and anti-physician self-referral laws. No party will intentionally conduct
itself under the terms of this Agreement in a manner that would constitute a
violation of any such laws. Nothing contained in this Agreement requires
(directly or indirectly, explicitly or implicitly) any Seller to refer or direct
any patients or other business to the New Company or any member or direct or
indirect owner of a member of the New Company,

 

39



--------------------------------------------------------------------------------

or to use the facilities of Buyer or its affiliates as a condition to Buyer’s
performance hereunder, recognizing that the New Company Agreement will include
certain eligibility requirements intended to support the New Company’s efforts
to comply with applicable law.

 

  21. DISCLAIMER OF RELIANCE.

Except as expressly set forth in this Agreement, neither HPSH nor any of the
Sellers is making or has made any representation or warranty, expressed or
implied, at law or in equity, in respect of the prospects of the business of the
Hospital or the effectiveness or the success of any operations with the Hospital
Assets. No officer, agent, representative or employee of HPSH or any of the
Sellers has any authority, express or implied, to make any representations,
warranties or agreements not specifically stated in this Agreement and subject
to the limited remedies provided in this Agreement. Buyer and New Company
specifically disclaim any past or present reliance upon any such other
representations or warranties that may have been made by any person. Buyer and
New Company specifically disclaim any obligation or duty by HPSH or any Seller
to make any disclosures of fact not required to be disclosed pursuant to the
specific representations and warranties in this Agreement.

[Signatures on next pages]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Purchase Agreement as of the day and year first above written.

 

BUYER: TEXAS HEALTH VENTURE HERITAGE PARK, LLC By

/s/ Jeff Andrews

Name

Jeff Andrews

Its

President

NEW COMPANY: HERITAGE PARK SURGICAL HOSPITAL, LLC By

/s/ Marc Steen

Name

Marc Steen

Its

Vice President

HPSH: GRAYSON COUNTY PHYSICIANS PROPERTY, LLC D/B/A HERITAGE PARK SURGICAL
HOSPITAL By

/s/ Marc Devorsetz

Name

Marc Devorsetz

Its

CEO

FOUNDATION FOUNDATION SURGICAL HOSPITAL HOLDINGS, LLC By

/s/ Thomas A. Michaud

Name

Thomas A. Michaud

Its

Manager

SELLERS (OTHER THAN FOUNDATION):

/s/ Muhamad-Emad Amhan

Muhamad-Emad Amhan

/s/ Andrew Bossen

Andrew Bossen

/s/ Timothy Brumit

Timothy Brumit

/s/ Robert Burlingame

Robert Burlingame

 

41



--------------------------------------------------------------------------------

/s/ Aaron L. Cernero

Aaron L. Cernero

/s/ Dale Davies

Dale Davies

/s/ Mark E. Dickson

Mark E. Dickson

/s/ Alex Ehsan

Alex Ehsan

/s/ M. Gregory Farrell

M. Gregory Farrell

/s/ J. Thomas Fletcher

J. Thomas Fletcher

/s/ Clint A. Hayes

Clint A. Hayes

/s/ Curtis Holbrook

Curtis Holbrook

/s/ Matthew W. Jackman

Matthew W. Jackman

/s/ Richard D. Jelsma

Richard D. Jelsma

/s/ Bryan Kalil

Bryan Kalil

/s/ Joseph A. (Jody) Lipscomb

Joseph A. (Jody) Lipscomb

/s/ William Frank Looney

William Frank Looney

/s/ Bruce E. Maniet

Bruce E. Maniet

 

42



--------------------------------------------------------------------------------

/s/ J. Patrick McGrael

J. Patrick McGrael

/s/ Charles F. Mooney

Charles F. Mooney

/s/ Andres Morales

Andres Morales

/s/ Rolando P. Oro

Rolando P. Oro

/s/ J. Timothy Parker

J. Timothy Parker

/s/ William Plauche

William Plauche

/s/ D. Bruce Ramsey

D. Bruce Ramsey

/s/ Charles Hunter Richmond

Charles Hunter Richmond

/s/ Brian Rose

Brian Rose

/s/ Timothy Sandmann

Timothy Sandmann

/s/ Stephen D. Sandoval

Stephen D. Sandoval

/s/ John Sciortino

John Sciortino

/s/ Peter A. Selz

Peter A. Selz

/s/ G. DeAn Strobel

G. DeAn Strobel

 

43



--------------------------------------------------------------------------------

/s/ Ponnuswamy T. Swamy

Ponnuswamy T. Swamy

/s/ Thomas Tran

Thomas Tran

/s/ Dale Vincent

Dale Vincent

/s/ Susan Elaine Wills

Susan Elaine Wills

/s/ Glenn T. Young

Glenn T. Young FOUNDATION MANAGEMENT: FOUNDATION SURGICAL HOSPITAL MANAGEMENT,
LLC By

/s/ Thomas A. Michaud

Name

Thomas A. Michaud

Its

Manager

 

44